Case 2:19-cv-12107-KM-ESK Document 30-2 Filed 02/12/19 Page 1 of 73 PageID: 263




                              EXHIBIT A
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page12
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   264
                                                                              23906



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


  BTG INTERNATIONAL LIMITED,
  et al.,                                      Civ. No. 15-cv-5909 (KM)(JBC)
           Plaintiffs,
  V.


  AMNEAL PHARMACEUTICALS LLC,
  et al.
           Defendants.

  BTG INTERNATIONAL LIMITED,
  et al.,                                      Civ. No. 16-cv-2449 (KM)(JBC)
           Plaintiffs
  V.


  AMERIGEN PHARMACEUTICALS,
  INC., and AMERIGEN
  PHARMACEUTICALS LTD.,

              Defendants.


  BTG INTERNATIONAL LIMITED,
  et al.,                                      Civ. No. 17-cv-6435 (KM)(JBC)
           Plaintiffs,
  V.


  TEVA PHARMACEUTICALS USA,
                                                CONSOLIDATED OPINION
  INC.,
                                                     (Amended)
           Defendant.


 KEVIN MCNULTY, U.S.D.J.:
       These are consolidated Hatch-Waxman actions for infringement of United
 States Patent No. 8,822,438 (“the ‘438 patent”) brought by Janssen Biotech,
 Inc.; Janssen Oncology, Inc.; Janssen Research & Development, LLC
 (collectively, “Janssen”); and BTG International Ltd. (“BTG”). Janssen and BTG
 co-own the ‘438 patent. The ‘438 patent contains twenty claims covering
 methods for the treatment of prostate cancer by administering various dosages

                                        1
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page23
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   265
                                                                              23907



 of abiraterone acetate and prednisone in combination. Patent exclusivity for
 these medications individually is not at issue.
         The defendants are Amerigen Pharmaceuticals, Inc.; Amerigen
 Pharmaceuticals Ltd. (collectively, “Amerigen”); Amneal Pharmaceuticals LLC;
 Amneal Pharmaceuticals of New York, LLC (collectively, “Amneal”); Dr. Reddy’s
 Laboratories, Inc.; Dr. Reddy’s Laboratories, Ltd. (collectively “DRL”); Mylan
 Pharmaceuticals Inc.; Mylan, Inc. (collectively, “Mylan”); Teva Pharmaceuticals
 USA, Inc. (“Teva”); West-Ward Pharmaceutical Corporation, and Hikma
 Pharmaceuticals, LLC (“West-Ward/Hikman”); Wockhardt Bio AG; Wockhardt
 USA LLC; and Wockhardt Ltd. (collectively, “Wockhardt”). The defendants are
 generic drug companies who seek to engage in the commercial manufacture,
 use, offer for sale, or sale of a generic version of the plaintiffs’ branded drug,
 ZYTIQA®.
         Plaintiffs allege infringement of claims 4, 8, 11, 19 and 20, all of which
 rely on claim 1 of the ‘438 patent, based on the defendants’ filing of
 Abbreviated New Drug Applications (“ANDA5”). If defendants’ ANDAs are
 approved, defendants will allegedly induce infringement of the asserted claims
 of the ‘438 patent under 35 U.S.C.§ 27 1(b) and contribute to infringement of
 the asserted claims under 35 U.S.C. § 27 1(c). Defendants deny infringement
 and claim that the patent claims are invalid for obviousness and for lack of a
 written description.
         On November 3, 2017, defendants moved for summary judgment as to
 the induced and contributory infringement claims. (DE 364). The Court held a
 hearing on that motion on February 9, 2018. Because it appeared that there
 were issues of fact to be tried in any event, and that the issues on summary
 judgment would subsumed in those to be tried, the motion was terminated
 without prejudice to reassertion of all contentions therein following trial. (DE
 483).
         Meanwhile, on January 17, 2018, the Patent Trial and Appeal Board
 (“PrAB”), in three inter partes proceedings, found the patent invalid. A motion
 for reconsideration remains pending.
                                           2
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page34
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   266
                                                                              23908



         The Court conducted a bench trial beginning on July 23, 2018 and
 concluding on August 2, 2018. The parties have submitted post-trial briefing,
 as well as proposed findings of fact and conclusions of law.
         This Consolidated Opinion constitutes the Court’s findings of fact and
 conclusions of law pursuant to Federal Rule of Civil Procedure 52(a). The
 findings of fact are based on the Court’s observations and credibility
 determinations of the witnesses who testified at trial and a thorough review of
 all the evidence.
         Essentially, I rule as follows: Like the VFAB, I find that the ‘438 patent is
 invalid for obviousness. I find the patent’s written description to be adequate,
 however. In the alternative, and to facilitate appellate review, I have ruled on
 the infringement issues that were tried. Assuming that the ‘438 patent is valid,
 I find based on the proposed generic labels that the ANDA defendants’
 marketing of abiraterone would infringe, on either an induced infringement or
 contributory infringement theory.
    I.        FINDINGS OF FACT’



         I will cite to the record as follows:
         DE   —         =       Docket Entry in this action, Civ. No. 15-5909
         DBr.           =       Defendants’ Opening Post-Trial Brief (DE 533)
         Def. Response      =   Defendants’ Post-Trial Response Brief (DE 552)
         DPF.           =       Defendants’ Proposed Findings of Fact (DE 534)
         DTX            =       Defendants’ trial exhibits
         JTX            =       Parfies’joint trial exhibits
         VEX            =       Plaintiffs’ trial exhibits
         PBr.           =       Plaintiffs’ Opening Post-Trial Brief (DE 535)
         PPF.           =       Plaintiffs’ Proposed Findings of Fact (DE 549)
         P1. Response   =       Plaintiffs’ Post-Trial Response Brief (DE 552)
         iT             =       July 23, 2018 Bench Trial Transcript (DE 539)
         2T             =       July 24, 2018 Bench Trial Transcript (DE 540)
         3T             =       July 25, 2018 Bench Trial Transcript (DE 547)
         4T             =       July 26, 2018 Bench Trial Transcript (DE 541)

                                                  3
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page45
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   267
                                                                              23909



             A. Procedural Background
        1. On July 31, 2015, plaintiffs filed a complaint for infringement of the
 ‘438 patent based on defendants’ ANDA filings, which sought approval to
 market generic abiraterone acetate2 250 mg tablets. (Civil Action No. 15-5909,
 DE 1). Plaintiffs filed suit against the following ANDA defendants:
       a. Actavis Laboratories FL, Inc., Actavis Pharma, Inc., and Actavis, Inc.
          (“Actavis”), related to ANDA No. 2O8274;
       b. Amneal related to ANDA No. 208327;
       c. Apotex Corp. and Apotex Inc. (“Apotex”) related to ANDA No. 208453;
       d. Citron Pharma LLC (“Citron”) related to ANDA No. 208371;
       e. DRL related to ANDA No. 208416;
       f.    Mylan related to ANDA No. 208446;
       g. Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc.
          (“Par”) related to ANDA No. 208168;
       h. Sun Pharmaceuticals Industries, Ltd. and Sun Pharmaceuticals
          Industries, Inc. (“Sun”) related to ANDA No. 208440;
       i.    Teva and Teva Pharmaceuticals Industries Limited related to ANDA
             No. 208432;
       j.    West-Ward/Hikma, The Arab Pharmaceutical Manufacturing Co. and
             Hikma Pharmaceuticals, PLC, related to ANDA No. 208339; and
       k. Wockhardt related to ANDA No. 208380.


        ST           =      July 27, 2018 Bench Trial Transcript (DE 542)
       6T            =      July 30, 2018 Bench Trial Transcript (DE 543)
       7T            =      July 31, 2018 Bench Trial Transcript (DE 544)
       8T            =      August 1, 2018 Bench Trial Transcript (DE 545)
       9T            =      August 2, 2018 Bench Trial Transcript (DE 546)
 2     Unless othenvise specified, abiraterone and abiraterone acetate, its prodrug, are
 used interchangeably in this opinion.
        The complaint also asserted infringement of plaintiffs’ U.S. Patent No.
 5,604,213 (the “‘213 patent”) against Actavis related to Actavis’s ANDA No. 208274.
 (DE 1). The ‘213 patent expired in December 2016, and on March 21, 2017, the Court
 entered a stipulation dismissing, without prejudice, plaintiffs’ claims of infringement of
 the ‘213 patent against Actavis. (DE 318).
        On June 19, 2018, Rising Pharmaceuticals, Inc. was substituted for defendant
 Citron after Citron transferred its ANDA to Rising. (DE 496, 500).

                                             4
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page56
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   268
                                                                              23910



 (DE 1).
         2. The complaint was dismissed against certain defendants without
 prejudice, after they all agreed to be bound by any judgment rendered in the
 15-5909 action. Those dismissed defendants are Teva Pharmaceuticals
 Industries Limited; Arab Pharmaceutical Manufacturing Co.; Hikma
 Pharmaceuticals, PLC; Actavis Pharma, Inc.; Actavis, Inc.; Par; and Citron. (DE
 41, 44, 46, 103, 117).
         3. On April 20, 2018, plaintiffs and Apotex entered into a license
 agreement for the ‘438 patent, and Apotex was dismissed from the action. (DE
 467).
         4. On September 28, 2015, plaintiffs filed a first amended complaint
 against Hetero USA Inc., Hetero Labs Limited Unit-V, and Hetero Labs Limited,
 asserting infringement of the ‘438 patent related to Hetero’s filing of ANDA No.
 208349, which sought approval to market generic abiraterone acetate 250 mg
 tablets. Hetero subsequently withdrew its ANDA, and on March 13, 2017, the
 Court entered a stipulation dismissing without prejudice plaintiffs’ complaint
 against Hetero. (DE 308).
         5. On May 2, 2016, plaintiffs filed a separate action against Amerigen,
 asserting infringement of the ‘438 patent related to Amerigen’s filing of ANDA
 No. 208027, which also sought approval to market generic abiraterone acetate
 250 mg tablets. (Civ. No. 16-02449, DE 1). This action was consolidated with
 the 15-5909 action on July 29, 2016 for discovery purposes. (Civ. No. 16-2449,
 DE 16).
         6. On August 25, 2017, plaintiffs filed a separate complaint against Teva
 and Teva Pharmaceuticals Industries, Ltd., asserting infringement of the ‘438
 patent related to Teva’s filing of ANDA No. 210726 for approval to market
 generic abiraterone acetate 500 mg tablets. (Civ. No. 17-6435, DE 1). Teva
 Pharmaceuticals Industries, Ltd. was dismissed from this action after it agreed
 to be bound by any judgment. (Civ. No. 17-6435, DE 10).
         7. On January 8, 2018, the 17-6435 action was consolidated with the
 15-5909 action for all purposes, including trial, pursuant to Federal Rule of
                                          5
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page67
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   269
                                                                              23911



 Civil Procedure 42(a). (Civ. No. 15-5909. DE 381). Teva’s ANDA No. 208432 (at
 issue in the Civ. No. 15-5909 action) is substantively identical to Teva’s ANDA
 No. 210726 (at issue in the Civ. No. 17-6435 action).
             B. Metastatic Castration-Resistant Prostate Cancer
       8. The invention claimed in the ‘438 patent treats metastatic castration-
 resistant prostate cancer (“mCRPC”) through a combination of abiraterone and
 prednisone. (JTX 8000).
       9. The prostate is a male genitourinaiy organ located in the pelvis.
 (3T530:24-25). Prostate cancer arises when there is an uncontrollable
 proliferation of prostate tissue. (3T531:2-4). Metastatic prostate cancer occurs
 when the cancer tumor spreads from the prostate to another organ, such as
 the bones, liver, or lungs. (3T531:6-8).
       10. Male sex hormones, called androgens, promote the growth of prostate
 cancer cells. (3T53 1:10, -22 to -24). A first-line treatment for metastatic
 prostate cancer is androgen deprivation therapy (“ADT”). (iT 100:22-25;
 3T532:19-20). Starting in the 1940s, the main treatment for prostate cancer
 was ADT. (1T1 15:23-116: 1). ADT deprives cancer cells of androgens, like
 testosterone, through either medical or surgical castration. (1T100:24-lOl:3;
 3T532: 19-25).
       11. ADT is not a cure for prostate cancer; in most patients, ADT
 eventually loses effectiveness and the cancer may resume growing. (3T533:13-
 25). At that point the cancer is deemed castration-resistant, as that term is
 used in mCRPC.
       12. Abiraterone, discovered in the early 1990s, is a second-line therapy.
 (9T1 970:24). Abiraterone inhibits the 1 7a-hydroxylase/ C 17,2o-lyase (“CYP 17”)
 enzyme. The CYP17 enzyme has a role in the steroid biosynthesis pathway that
 leads to the production of androgens, including testosterone. (lT123:13-l8;
 7T1434:4-2 1; 6T1 152:5-9, 1280:1-1281:1; see PDX7.5, chart of steroid
 biosynthesis pathway and abiraterone inhibition, attached as an exhibit to this
 opinion.)


                                            6
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page78
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   270
                                                                              23912



       13. Dr. Johann de Bono, an oncologist and coinventor on the ‘438
 patent, hypothesized that, while abiraterone decreased the production of
 androgens, it also resulted in an accumulation of “upstream” non-androgenic
 steroids (i.e., those whose production branches off from the synthesis pathway
 before the point at which the CYP17 enzyme that is inhibited by abiraterone
 operates). (1T127:15-16, 128:16-129:3; 3T607:12-14). Those accumulated non
 androgenic steroids would activate the androgen receptors on the prostate
 cancer cells, thereby reducing abiraterone’s effectiveness and causing a
 resistance to abiraterone. (1T128:18-24; 3T607:17-20; see top horizontal row of
 chart, PDX7.5, attached as exhibit.)
       14. To combat such resistance, Dr. de Bono hypothesized, a
 glucocorticoid (the family including prednisone) could be administered to
 suppress those upstream steroids. (1TI 27:11-22, 129:8-24).
          C. The ‘438 Patent and Asserted Claims
       15. On September 2, 2014, the United States Patent and Trademark
 Office issued the ‘438 patent. (JTX 8000). The named inventors of the 438
 patent were Alan H. Auerbach and Arie S. Belldegrun. (DE 502, at 86 ¶28). Dr.
 de Bono was added as an inventor by order of the Court in Januanr 2017.
       16. The ‘438 patent, titled “Methods and Compositions for Treating
 Cancer,” has twenty claims and is directed at methods of treating prostate
 cancer in humans. (JTX 8000).
       17. As described in the ‘438 patent, it is believed that testosterone and
 dihydrotestosterone promote the growth of prostate cancer. (Id. at 1). The ‘438
 patent further states that hormone therapy can be used to suppress the
 production or block the effects of hormones like testosterone. (Id.). It notes that
 CYP17 inhibitors have been shown to be useful in the treatment of cancer, and
 specifically in androgen-dependent disorders like prostate cancer. (Id. at 5).
       18. The 438 patent discloses such methods as the administration of a
 CYP17 inhibitor, like abiraterone acetate, in combination with at least one
 other therapeutic agent, such as an “anti-cancer agent or steroid.” (Id. at 2).


                                          7
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page89
                                                                ofof
                                                                   7273 PageID:
                                                                      PageID:   271
                                                                              23913



 The ‘438 patent identifies prednisone as one such therapeutic agent that can
 be combined with abiraterone acetate. (Id.)
        19. Claim 1 of the ‘438 patent, the only independent claim, claims the
 following:
        1. A method for the treatment of a prostate cancer in a human
        comprising administering to said human a therapeutically effective
        amount of abiraterone acetate or a pharmaceutically acceptable
        salt thereof and a therapeutically effective amount of prednisone.
 (Id. at 16). Claim 1 is practiced when a “therapeutically effective amount of
 abiraterone acetate” and a “therapeutically effective amount of prednisone” are
 administered to a patient with prostate cancer. (3T538: 1-1 1).
        20. Dependent claims 2—20 of the ‘438 patent describe additional
 limitations of the method, including the amount of abiraterone acetate and the
 amount of prednisone used, and the      type   of prostate  being treated.
                                                              cancer




  Plaintiffs assert infringement of claims 4, 8, 11, 19, and 20 against each
 defendant.
        21. Those dependent claims provide as follows:
        a.     Claim 4. The method of claim 3, wherein the therapeutically
              effective amount of the abiraterone acetate or pharmaceutically
              acceptable salt thereof is about 1000 mg/day.


        b. Claim 8. The method of claim 7, wherein the therapeutically
           effective amount of the prednisone is about 10 mg/day.

        c. Claim 11. The method of claim 10, comprising administering to
           said human about 1000 mg/day of abiraterone acetate or a
           pharmaceutically acceptable salt thereof and about 10 mg/day
           of prednisone.


        d. Claim 19. The method of claim 18, comprising administering to
           said human about 1000 mg/day of abiraterone acetate or a
           pharmaceutically acceptable salt thereof and about 10 mg/day
           of prednisone.


        e. Claim 20. The method of claim 17, comprising administering to
           said human about 1000 mg/day of abiraterone acetate or a

                                            8
Case 2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                          Document 571
                                   30-2 Filed
                                         Filed10/31/18
                                               02/12/19 Page
                                                         Page910
                                                               of of
                                                                  7273 PageID:
                                                                     PageID:   272
                                                                             23914



             pharmaceutically acceptable salt thereof and about 10 mg/day
             of prednisone.
 (Id.).
             D. Claim Construction
          22. By Order dated June 27, 2016 (DE 208), the Court adopted the
 parties’ agreed-upon constructions (DE 502, at 89, 949-51) of the following
 undisputed ‘438 patent claim terms:

          Claim Term                           Joint Construction
          Preamble: “a method for              The preamble of claim 1, on
          the treatment of a prostate          which claims 2-20 depend,
          cancer in a human”                   is limiting and limits the
                                               claims to the treatment of a
                                               prostate cancer in a human.
          “refractory prostate                 “Prostate cancer that is not
          cancer”                              responding to an anti
                                               cancer treatment or prostate
                                               cancer that is not
                                               responding sufficiently to an
                                               anti-cancer
                                               treatment. Refractory
                                               prostate cancer can also
                                               include recurring or
                                               relapsing prostate cancer.”
          “therapeutically effective           “An amount effective for
          amount”                              treating cancer.”

          23. On November 10, 2016, following a hearing, the Court issued its
 Markman5 patent claim construction opinion and order. (DE 239, 240, reported
 at BTG Int’l Ltd. v. Actavis Labs. Fl, Inc., 2016 U.S. Dist. LEXIS 157586 (D.N.J.
 Nov. 10, 2016)). The parties principally disputed the terms “treatment” and
 “treating.”6 Id. at 5.




 5     See Markman v. Westvjew Instruments, Inc., 52 F.3d 967, 976-79 (Fed. Cir.
 1995) (en banc), affd, 517 U.S. 370. 116 S. Ct. 1384, 134 L. Ed. 2d 577 (1996).
 6     Defendants sought a broad construction of the term to encompass treatments
 aimed at not only “reducing the actual prostate cancer, but also ‘reducing the pain
 associated with prostate cancer and replacing the normal production of
                                           9
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1011
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   273
                                                                                23915



        24. The Court construed the terms “treatment” and “treating” as “the
  eradication, removal, modification, management or control of a tumor or
  primary, regional, or metastatic cancer cells or tissue and the minimization or
  delay of the spread of cancer.” Id. at *54•
           E. Clinical Trials and Data
        25. There were a number of clinical trials of abiraterone and prednisone.
  The results of those trials were submitted to the United States Food and Drug
  Administration (“FDA”) to establish the safety and efficacy of abiraterone, with
  the object of gaining FDA approval to market ZYTIQA®. (2T265:8-12; PDX 2.2
  (Summary of Clinical Trials)).
        26. Clinical trials proceed in various phases. A Phase I trial is typically
  the initial drug development, and seeks to determine the safety of
  administering a particular drug into a human. (2T266:9-12). A Phase II clinical
  trial uses the findings from Phase I and extends testing to a larger patient
  population. Those results provide a basis for conducting a Phase III trial, which
  evaluates clinical efficacy and safety for regulatory approval. (2T266:13-23).
        27. In April 2004, Cougar Biotechnology7 licensed the rights to develop
  abiraterone from BTG. (1T108:12-13, 230:25-231:4; 8T1817:25-1818:5).
        28. In 2004 and 2005, Dr. de Bono designed the first clinical trial of
  abiraterone, which became known as the COU-AA-001 trial (“001 trial”).
  (lTlO8:21-23, 124: 17024; PTX 13). The purpose of the 001 trial was to
  evaluate the safety and efficacy of abiraterone monotherapy in men with
  mCRPC. (1T126:16-21, 127:23-25).
        29. The 001 trial was designed to proceed in two phases. (2T267:3-11). In
  Phase I of the 001 trial, the dose escalation phase, patients received
  abiraterone at doses of 250, 500, 750, 1000, or 2000 milligrams. (2T302:7-14).




  glucocorticoids that is blocked when patients are given CYP17 inhibitors.” BTG, 2016
  U.S. Dist. LEXIS 157586, at *7
        Cougar Biotechnology is Janssen’s predecessor. (2T468:4-5).

                                           10
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1112
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   274
                                                                                23916



 In the Phase II portion of the 001 study, all patients received 1000 milligrams
 of abiraterone acetate. (2T302:20-23).
        30. For both phases of the 001 trial, Dr. de Bono proposed an
 “extension” phase for patients whose cancer had progressed despite the
  administration of abiraterone. Those patients would receive 0.5 milligrams of a
  glucocorticoid, dexamethasone.8 (lTl27: 11-22, 134:5-14; 2T267: 12-18; PTX
  11, at 4, 39-40; JTX 8086, at 1).
        31. The purpose of this extension study was to evaluate Dr. de Bono’s
  hypothesis that the addition of a glucocorticoid could suppress the upstream
  steroids, and thus reduce resistance to abiraterone. (1T127:ll-22, 128:18-
  129:3). Dr. de Bono opined that prednisone, another glucocorticoid, would be
 just as effective as dexamethasone because all glucocorticoids would have a
  similar effect in terms of suppressing the upstream steroids. (1T132:13-133:20;
  see also 3T6l8:1-6; 7Tl415:5-9). The study was approved by the Institutional
  Review Board and the Royal Marsden Cancer Research Committee. (lT142:6-
  8).
        32. The 001 study results were published in the Journal of Clinical
  Oncology. Gerhardt Attard, et al., Phase I Clinical Trial of a Selective Inhibitor of
  CYP1 7, Abiraterone Acetate, Confirms that Castration-Resistant Prostate Cancer
  Commonly Remain Hormone Driven, 26 J. of Clinical Oncology 4563 (2008) (JTX
  8083) (hereinafter referred to as “Attard 2008”); Gerhardt Attard, et al.,
  Selective Inhibition of CYP1 7 with Abiraterone Acetate is Highly Active in the
  Treatment of Castration-Resistant Prostate Cancer, 27 J. of Clinical Oncology
  3742 (2009) (JTX 8086) (hereinafter referred to as “Attard 2009”).



  8       Dexamethasone and prednisone are both part of the same class of drugs,
  known as glucocorticoids. (1T133:7-20). Dexamethasone was the steroid used by the
  institution with which Dr. de Bono was then affiliated, the Institution of Cancer
  Research (“ICR”), which is at the college of the University of London and the Royal
  Marsden Hospital. (lTl3O:1-l2, 132:21-24). Dr. de Bono indicated that as to a
  synthetic steroid, a patients’ blood test would reveal the extent to which hormones
  came from the drug or from a patient’s adrenal gland. Prednisone was not then
  available in the U.K. (1T140:20-25).

                                           11
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1213
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   275
                                                                                23917



        33. Even though the central purpose of the Phase I trial was to establish
  safety, the results of the trial showed that abiraterone alone had anti-tumor
  activity, measured by a reduction in Prostate-Specific Antigen (“PSA”)9 levels.
  (1Tl43:21-23). The 001 trial involved 54 patients. (1T144:1). All received
  abiraterone. In phase I (abiraterone dose escalation), 15 of the subjects
  received dexamethasone as well. In phase 11 (administration of 1000 mg/day of
  abiraterone), 30 of the subjects received dexamethasone as well. (1T144: 1-4).
  Assuming complete overlap, then, at least 30 patients received combination
  therapy.
        34. When patients developed a resistance to abiraterone monotherapy
  and a glucocorticoid was added, the anti-cancer effect, measured by PSA
  declines of at least fifty percent, returned for 10 of the 30 combination-therapy
  patients in the Phase II portion of the study. (1T144:4-22; 3T588:13-24; JTX
  8086). This suggested that a glutocorticoid such as prednisone, at least when
  administered in combination with abiraterone, has an anti-cancer effect. The
  suggested mechanism was the suppression of the “upstream” steroids. These
  upstream steroids, left unchecked, may stimulate prostate cancer growth. (Id.;
  3T604:20-24, 608:5-18, 663:12-14; 4T861:1-5; see top horizontal line of
  biosynthesis chart, attached.).1°
        35. The second clinical study submitted to the FDA, the COU-AA-002
  trial (“002 trial”), was similar to COU-AA-001. (2T268:l2-13). The 002 trial,
  which was conducted in the United States, received FDA approval. (2T269:8-

  9      PSA is one of the modalities used to observe anti-tumor activity for hormone
  therapy. (1T149:23-25; 2T378:5-18). It is used as a measure of cancer progression.
  Rising levels of PSA are associated with advancing prostate cancer, while falling levels
  are associated with control of prostate cancer.
         Several peer-reviewed articles addressed this finding. See Gerhardt Attard et a).,
  Antiwmor Activity with CYPI 7 Blockade Indicates that Castration-Resistant Prostate
  Cancer Frequently Remains Hormone Driven, Cancer Research (2009) (VFX 461, at
  4939); Daniel Danila et al., Phase ilMulticenter Study of Ahiraterone Plus Prednisone
  Therapy in Patients with Docetaxel-Treated Castrate-Resistant Prostate Cancer, 28 J. of
  Clinical Oncolo 1496, 1497 (2010) (JTX 8090); Oliver Sartor et al., Novel Therapeutic
  Strategies for Metastatic Prostate Cancer in the Post-Docetaxel Setting, The Oncologist
  (2011) (PTX 344, at 1495).

                                             12
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1314
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   276
                                                                                23918



  18). Phase I of the 002 trial tested abiraterone monotherapy to determine the
  best dosage. (2T268: 18-19). As originally designed, the Phase II portion of the
  study was to consist of further abiraterone monotherapy. (2T268:18-19).
  However, on May 25, 2007, after the results of the 001 study suggested the
  effect of the glucocorticoid, the protocol of Phase II of the 002 trial was
  amended. (2T268:19-21, 271:8-12, 272:1).” Under that amended Phase II
  protocol, abiraterone and prednisone would be jointly administered. (2T268:2 1-
  23). Patients received 1,000 milligrams of abiraterone and 10 milligrams of
  prednisone per day. (2T272:4-6). The results of 002 Phase II were published.
  Charles J. Ryan, et al., Phase H Study of Abiraterone Acetate in Chemotherapy-
  Naive Metastatic Castration-Resistant Prostate Cancer Displaying Bone Flare
  Discordant with Serologic Response, Clinical Cancer Research (2011). (JTX
  8093).
           36. A clinical study report of the 002 trial was submitted to the FDA for
  its consideration in approving ZYTIGA®. (2T3l2:16-3l3:2; DTX 1367). That
  report included a section that discussed the overall design of the study. (DTX
  1367, at 19). In addressing the role of prednisone in Phase II of the 002 trial,
  the report noted that “all subjects were required to receive low dose
  glucocorticoids such as prednisone 5 mg twice daily P0 or dexamethasone (0.5
  mg once daily) with abiraterone acetate to better manage mineralocorticoid side
  effects.” (Id.).
           37. The conclusion of the 002 study report provided, in full, that:
         In study COU-AA-002, abiraterone acetate demonstrated
          encouraging antitumor activity as assessed by PSA response by


  1      The 001 trial, recall, tended to confirm the hypothesis that the disease
  progression on abiraterone monotherapy was due to an increase in upstream
  corticosteroids, and that the effect of this increase could be moderated by the addition
  of a glucocorticoid. (2T273:8- 16).
        There was some debate at trial as to whether prednisone was added, not in
 response to the 001 results, but rather in response to a patient’s death from a heart
 attack associated with hypokalemia in March of 2008. (2T274:19; DTX 1354, at 5).
 The decision to add prednisone in the 002 trial, however, was made in 2007, nearly a
 year before that patient’s death. (2T275:3-4).

                                             13
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1415
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   277
                                                                                23919



        PSAWO criteria; objective response by RECIST criteria; and time to
        PSA progression in this patient population with advanced
        castration-resistant prostate cancer who had prior hormonal
        therapies. Importantly, tumor responses to abiraterone acetate
        were observed in castrate patients who had prior ketoconazole
        medication.
      • Although corticosteroids were not mandated at the initiation of the
        study, the incidence of mineralocorticoid excess with abiraterone
        acetate monotherapy was of sufficient frequency to support the
        routine use of glucocorticosteroids.
      • Although the MTD of abiraterone acetate could not be definitely
        determined based on available data, the doses administered
        appear to be well tolerated with no DLTs even at 1000mg/day.
        The results of the study support the use of the 1000 mg daily
        dose of abiraterone acetate in the treatment of advanced
        castration-resistant prostate cancer, in view of the antitumor
        activity and safety observed at this dose.
  (DTX 1367, at 110).
        38. Dr. Robert Charnas, ZYTIQA®’s global regulatory leader, suggested
  that because abiraterone and prednisone were tested in combination, their
  individual anti-cancer effects could not be determined. (2T323:25-324:8).
        39. The COU-AA-003 (“003 trial”) trial was another study that evaluated
  1000 mg/day or abiraterone acetate in post-chemotherapy mCRPC patients.
  (DTX 1185). The patients in the COU-AA-003 study were allowed to be on
  steroids. Eighteen of forty-seven patients (38%) were on a low dose of steroids.
  (DTX 1185.4). PSA declines were seen in thirty-two of the forty-seven patients
  (68%). The results of this trial were published. Reid, et al., Significant and
  Sustained Antiw mor Activity in Post-Docetaxel, Castration-Resistant Prostate
  Cancer with the CYPI 7lnhibitorAbiraterone Acetate, 20 J. of Clinical Oncology
  1(2010). (DTX 1185).
        40. The COU-AA-004 Phase II trial (“004 trial”) used the combination of
  abiraterone and prednisone in post-docetaxel mCRPC patients. (2T272:7-l9;
  3T614:6-l5). The median time to PSA progression reported in the COU-AA-003
  trial and the COU-AA-004 trial was the same, approximately 5.6 months.
  (4T954:22-956:1 1). The results of the 004 trial were also published. Daniel


                                           14
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1516
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   278
                                                                                23920



  Danila et al., Phase ilMulticenter Study of Abiraterone Plus Prednisone Therapy
  in Patients with Docetaxel-Treated Castrate-Resistant Prostate Cancer, 28 J. of
  Clinical Oncology 1496, 1497 (2010). (JTX 8090).
        41. The COU-AA-301 clinical trial (“301 trial”) was the registration study
  that compared the combination of abiraterone plus prednisone to a control arm
  of prednisone plus a placebo. (2T276: 19-277:3). The 301 trial was considered
  the pivotal trial showing efficacy and safety for the NDA application. (2T283:5-
  6).
        42. Like previous trials, the coadministration arm of the 301 trial
  involved 1000 milligrams of abiraterone and 10 milligrams of prednisone,
  administered daily. (2T277:6-8).
        43. Positive effects were seen in the patients receiving abiraterone plus
  prednisone. The Independent Data Monitoring Committee, an outside
  committee that evaluates patient safety throughout a clinical trial, therefore
  recommended that the placebo control arm of the trial be discontinued for
  ethical reasons. (2T277: 12-278:6). All the participants were then given
  prednisone plus abiraterone, as opposed to a placebo. (2T277:l2-17).
        44. The 301 trial demonstrated that abiraterone and prednisone in
  combination were efficacious. (3T372:5-8). The results of the 301 trial
  demonstrated a four month increase in median overall survival. (2T278:9-13;
  2T376:23-25).
        45. The results from the 001, 002, 003, 004 and 301 trials were
  submitted to the FDA for review as part of the original NDA application.
  (2T284:9-13). No single study compared abiraterone monotherapy to
  abiraterone plus prednisone combination therapy. (2T293:5-7). Such a
  comparison by the FDA would necessarily be less direct, based on a
  comparison of data from different studies. (2T374: 12-22).
        46. The final clinical trial was the COU-AA-302 clinical trial (“302 trial”).
  (2T278: 16). The 302 trial was the basis for a change to the indications on the
  ZYTIGA® label in 2018. (2T308:7-8). In the 302 trial, abiraterone plus
  prednisone was compared to prednisone plus a placebo. The study subjects
                                           15
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1617
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   279
                                                                                23921



  were patients whose disease had not progressed to the point where
  chemotherapy was required. (2T278:18-23). The same dosages, 1000
  milligrams of abiraterone and 10 milligrams of prednisone, were administered.
  (2T279: 1-3).
           47. In the 302 trial protocol, it was noted that administration of a
  corticosteroid “improved symptoms of fatigue and tolerability of abiraterone
  acetate, including symptoms of mineralocorticosteroid excess. The improved
  tolerability of abiraterone acetate after concomitant administration of low-dose
  corticosteroids was associated with suppression of ACTH and upstream
  adrenal steroids[.]” (DTX 1358, at 20).
           48. The comparative control arm of this study, as in the 301 study, was
  discontinued for ethical reasons, to allow all the patients to take abiraterone
  plus prednisone. (2T279:8-12). The combination of abiraterone and prednisone
  in the 302 trial showed a sixty percent reduction in the risk of progression or
  death, and an overall median survival improvement of about four months.
  (2T279:23-280:2).
              F. Prior Art
           49. The priority date is August 2006. (Dl?? at 64, ¶249; PFF at 154,
  ¶764).
           50. Before 2006, there was a significant divergence of opinion within the
  scientific community as to whether prostate cancer was androgen dependent or
  independent. (1T1 16:9-18). However, the prevailing belief was that, once the
  cancer resumed growing after ADT, the cancer became androgen independent.
  (1T1 16: 16-18).
           51. Prior to the invention described in the ‘438 patent, there were
  treatment options for prostate cancer that stopped responding to ADT, but the
  invention was not among them. (8T1848: 18-24; see DTX 1135).
           52. The relevant prior art consists of the following:
                  a) Glenn Gerber et al., Prostate SpecficAntigenforAssessing
                  Response to Ketoconazole and Prednisone in Patients with Hormone
                  Refractory Metastatic Prostate Cancer, 144 J. of Urology 1177
                  (1990) (DTX 1059) (hereinafter “Gerber 1990”);
                                             16
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1718
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   280
                                                                                23922



              b) S.E. Barrie et al., Pharmacology of Novel Steroidal Inhibitors of
              Cytochrome P450170 (1 7a-Hydroxylase/C1 7-20 Lyase), 50 J.
              Steroid Biochem. Molec. Biol. 267 (1994) (DTX 1062) (hereinafter
              “Barrie 1994”);
              c) Gerald Potter et al., Novel Steroidal Inhibitors of Human
              Cytochrome P450170 (1 7a-Hydroxylase-C 17,o-lyase): Potential
              Agents for the Treatment of Prostatic Cancer, 38 J. Med. Chem.
              2463 (1995) (JTX 8037) (hereinafter “Potter 1995”);
              d) Ian F. Tannock et al., Chemotherapy with Mitoxantrone Plus
              Prednisone orPrednisone Alone for Symptomatic Hormone-Resistant
              Prostate Cancer: A Canadian Randomized Trial with Palliative End
              Points, 14 J. Clin. Oncol. 1756 (1996) (DTX 1076) (hereinafter
              “Tannock 1996”);
              e) Oliver Sartor, et al., Effect of Prednisone on Prostate-SpecJic
              Antigen in Patients with Honnone-Refractonj Prostate Cancer, 52(2)
              UROLOGY 252 (1998) (DTX 1087) (hereinafter “Sartor 1998”);
              f) Michael Jarman et al., The 16,17-Double Bond Is Needed for
              Irreversible Inhibition of Human Cytochrome P450170 by Abiraterone
              (1 7-(3-Pyridyl,)androsta-5, 1 6-dien-3J3-ol) and Related Steroidal
              Inhibitors, 41 J. Med. Chem. 5375 (1998) (DTX 1085) (hereinafter
              “Jarman 1998”);
              g) F.D. Fossa et al., Flutamide Versus Prednisone in Patients with
              Prostate Cancer Symptomatically Progressing After Androgen
              Ablative Therapy: A Phase 1ff Study of the European Organization
              for Research and Treatment of Cancer Genitourinary Group, 19 J.
              Clin. Oncol. 62 (2001) (JTX 8048) (hereinafter “Fossa 2001”);
              h) Manvan Fakih et al., Glucocorticoids and Treatment of Prostate
              Cancer A Preclinical and Clinical Review, 60 Urology 553 (2002)
              (DTX 1104) (hereinafter “Fakih 2002”);
              i) Katherine Harris et al., Low Dose Ketoconazole with Replacement
              Doses of Hydrocortisone in Patients with Progressive Androgen
              Independent Prostate Cancer, 168 J. Urology 542 (2002) (JTX 8053)
              (hereinafter “Harris 2002”);
               A. O’Donnell at al., Hormonal Impact of the 1 7a-
              j)
              Hydroxylase/ C1 7,2o-lyase Inhibitor Abiraterone Acetate (CB7630 in
              Patients with Prostate Cancer, 90 British J. Can. 2317 (2004) (DTX
              1129) (hereinafter “O’Donnell 2004”);
              k) L. Vidal et al,, Reversing Resistance to Targeted Therapy, 16 J.
              Chemo. 7 (2004) (DTX 1135) (hereinafter “Vidal 2004”);
              1) Gerhardt Attard et al., Selective Blockade of Androgenic Steroid
              Synthesis By Novel Lyase Inhibitors As A Therapeutic Strategy For

                                          17
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1819
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   281
                                                                                23923



                 Treating Metastatic Prostate Cancer, Urological Oncology (2005)
                 (JTX 8072) (hereinafter “Attard 2005”);
                 m) Oliver Sartor, The Continuing Challenge of Honnone-Refractonj
                 Prostate Cancer, Clinical Genitourinaiy Cancer (2006) (VFX 108)
                 (hereinafter “Sartor 2006”); and
                 n) Marc B. Qarnick & Camille Motta, Androgen Deprivation
                 Therapy, the Future, Prostate Cancer Principles and Practice (2006)
                 (DTX 1157) (hereinafter “Qarnick 2006”).
           53. The prior art is further summarized and discussed at Section II.A.2,
  infra.
              G. FDA Approval
           54. The FDA will approve a new medication if there is substantial
  evidence of safety and effectiveness. (2T388:21-22). In order to obtain approval
  to market a new drug, a company is required to submit a New Drug Application
  (“NDA”) to the FDA. (2T282:4-10, 387:19-388:4). An NDA application contains
  proposed labeling, prescribing information, animal and human studies,
  including phase I, II, and III clinical trials, and toxicity data. (2T282: 14-283:2,
  388:5-12).
           55. ZYTIGA® is sold in the United States pursuant to approved NDA No.
  202379. (Civ No. 15-5909, DE 502, at 90, ¶53). The NDA application for
  ZYTIGA® was submitted in December of 2010 for the use of ZYTIGA® in
  combination with prednisone for the treatment of men with mCRPC.
  (2T283:19-20, 284:18-21, 370:9-10). The NDA was specifically submitted for
  ZYTIGA®, and prednisone was considered a concomitant therapy. (2T41 1:3-5).
  The application received priority review as requested.’2 (2T284:22-286:13).
           56. On November 9, 2010, the FDA and Cougar Biotechnology had a
  “pre-NDA” meeting. (2T334:3-23, 335:9; DTX 1331). The purpose of a pre-NDA
  meeting is for the sponsor of a drug and the FDA to discuss the NDA; for the




  12      The standard timeline for review of an NDA was approximately ten months.
  Priority review expedites that process, resulting in completion in about six months.
  (2T285: 1-6).

                                             18
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page1920
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   282
                                                                                23924



  sponsor to inform the FDA about the NDA; and for the FDA to provide initial
  feedback that would aid in the NDA review process. (2T334:15-23).
        57. The scientific rationale for developing abiraterone was addressed in
  the briefing package that was submitted to the FDA for this pre-NDA meeting.
  (2T336:5-7; DTX 1331, at 11-14). That scientific rationale was described as
  follows:
        Based on our understanding of abiraterone acetate’s mechanism of
        action and as predicted by the syndrome of congenital deficiency of
        CYP17, we anticipated that a state of mineralocorticoid excess
        mediated by increased deoxycorticosteron could occur after
        pharmacologic inhibition of CYP17, resulting in hypertension,
        hypokalemia and fluid retention. Indeed, these mechanism-based
        toxicities were observed in Phase 1 and 2 studies. Accordingly, the
        Phase 1 studies were designed to allow administration of low dose
        corticosteroids for disease progression or for palliation of
        symptoms. The improved tolerability of abiraterone acetate after
        concomitant administration of low-dose corticosteroids was
        associated with suppression of ACTH and upstream adrenal
        steroids, including mineralocorticoids, suggesting that the
        combination may be better tolerated and safer regimen in this
        older prostate cancer patient population.

        Thus, the regimen of low-dose prednisone 5 mg twice a day and
        abiraterone acetate 1 g daily was advanced into Phase 2 and 3
        testing. Prednisone was selected over other corticosteroids because
        it is commonly used as standard of care in combination with
        chemotherapy and often maintained as palliative treatment after
        chemotherapy is discontinued in patients with advanced
        metastatic prostate cancer. When abiraterone acetate was
        administered in a combination with oral prednisone 5 mg twice
        daily there appeared to be a decreased incidence and severity of
        mineralocorticoid based side effects, including hypertension, fluid
        retention and hypokalemia (Danila et al., JCO). Anti-tumor activity
        was observed across all patient studies as declines in prostate
        specific antigen levels, and in objective radiographic responses in
        the subset of men who had measureable disease.
  (DTX 1331, at 12).
        58. The NDA as submitted included a “summary of clinical efficacy,” i.e.,
  a summary of the clinical trials discussed above that established ZYTIGA®’s
  efficacy. (2T352: 16-353:6; JTX 8187). In comparing the various clinical trials


                                          19
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2021
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   283
                                                                                23925



  and addressing efficacy, the report noted that “[tihe totality of data from Phase
  1/2 studies, Phase 2 studies, and pivotal Study COU-AA-301 consistently
  demonstrates the benefit of abiraterone acetate and prednisone treatment for
  patients with mCRPC.” (JTX 8187, at 52; 2T375:8-17).
        59. The summan’ of clinical efficacy explained the specific dosing
  recommendations of 1000mg/day of abiraterone and 10 mg/day of prednisone.
  (JTX 8187, at 54). In addressing prednisone, the recommendation provided
  that “concurrent treatment with prednisone” was “administered to ameliorate
  mineralocorticoid-related toxicity that was observed with abiraterone acetate in
  early Phase 1/2 studies.” (Id.). It noted that when abiraterone was
  administered alone, “[hjypertension, hypokalemia, and peripheral edema were
  observed frequently, and were managed with the mineralocorticoid receptor
  antagonist eplerenone or with low-dose glucocorticosteroids.” (Id.).
        60. On April 26, 2011, the FDA completed its medical       review,   which is
  the FDA’s analysis and interpretation of the data presented in the clinical
  section of the NDA. (2T342:17-343:2; DTX 1333). In addressing the potential
  for overdose, drug abuse and withdrawal, the medical review included the
  following comment: “Abiraterone acetate is given concurrently with 10mg of
  prednisone once daily in order to attenuate mineralocorticoid excess resulting
  from reduced feedback inhibition of ACTH.” (DTX 1333, at 107; 2T344:8-12).
        61. The FDA approved the NDA on April 28, 2011. (2T286:19).
  Specifically, the FDA approved ZYTIGA® in combination with prednisone for
  the treatment of mCRPC. (2T393: 12-17).
        62. The FDA publishes Approved Drug Products with Therapeutic
  Equivalence Evaluations in the “Orange Book.” (DE 502, at 97, ¶90). The FDA
  requires NDA holders to identify in the Orange Book “each patent that claims
  the drug or a method of using the drug that is the subject of the NDA        ...   and
  with respect to which a claim of patent infringement could reasonably be
  asserted if a person not licensed by the owner of the patent engaged in the
  manufacture, use, or sale of the drug product.” (Id. at ¶9 1).


                                          20
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2122
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   284
                                                                                23926



        63. The ‘438 patent is listed in the Orange Book in connection with NDA
 No. 202379. (Id. at ¶92). Each defendant had knowledge of the ‘438 patent and
 its listing in the Orange Book when each respective defendant filed its
  Paragraph IV certification for its ANDA. (Id. at 98, ¶93-94).
            H. ZYTIGA Labeling
        64. A medication’s product label is an FDA-approved document.
  (2T390:2). The label contains information that the FDA believes is necessary in
  order for the physician to prescribe a medication properly. (2T390:2-8). The
  label also reflects the FDA’s views about the medication and how it should be
 used. (2T391:14-17).
        65. Physicians look to the Indications and Usage section of a label to
  determine why a particular therapy is being used. (3T543:8-9). The Warnings
  and Precautions section of a label provides information about adverse reactions
  that may occur when using the drug product. (2T420:4-7; PDX 406, at 4). The
  Dosing and Administration section of a label provides the recommended dose
  for each indication and subpopulation. (2T4 12:1-5; 3T543:18-22).
        66. On April 28, 2011, the FDA approved NDA 202379, with FDA-
  approved labeling. (DE 502, at 90, ¶55). The Indications and Usage section
  provided that, “ZYTIQA is a CYP17 inhibitor indicated for use in combination
 with prednisone for the treatment of patients with metastatic castration-
  resistant prostate cancer who have received prior chemotherapy containing
  docetaxel.” (Id. at 90,   ¶55).
        67. On December 12, 2012, the FDA again approved NDA 202379, with
  FDA-approved labeling stating in the Indications and Usage section that
 “ZYTIGA is a CYP17 inhibitor indicated in combination with prednisone for the
 treatment of patients with metastatic castration-resistant prostate cancer.” (DE
  502, at 90, ¶56).
        68. On February 7, 2018, the FDA approved NDA 202379, with FDA
 approved labeling stating in the Indications and Usage section that:
        ZYTIGA is indicated in combination with prednisone for the treatment of
        patients with

                                         21
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2223
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   285
                                                                                23927



        •     Metastatic castration-resistant prostate cancer (CRPC)
        •     Metastatic high-risk castration-sensitive prostate cancer (CSPC)
  (PTX 406; emphasis added). This Indications and Usage Section is
  representative of the Indications and Usage section on the current ZYTIGA®
  label. (PPF. at 14, ¶68). The Indications and Usage section of the label does not
  identify any other disease or condition, other than mCRPC and metastatic
  high-risk CSPC. (4T845:15-17).
        69. The approved “Dosage and Administration” section of the 2018
  ZYTIGA® label reads, in part:
        2.1 Recommended Dose for metastatic CRPC
        The recommended dose of ZYTIGA is 1,000 mg (two 500 mg tablets
        or four 250 mg tablets) administered orally once daily in
        combination with prednisone 5 mg administered orally twice daily.

        2.2 Recommended Dose for metastatic high-risk CSPC
        The recommended dose of ZYTIGA is 1,000 mg (two 500 mg tablets
        or four 250 mg tablets) orally once daily with prednisone 5 mg
        administered orally once daily.
  (PTX 406). These are the doses that the FDA has approved for the treatment of
  these diseases. (2T412:1-2).
        70. Section 5 of the ZYTIGA® label, “Warnings and Precautions,” warns
  that it may cause hypertension, hypokalemia, and fluid retention due to
  mineralocorticoid excess. (PDX 406, at 4). In the 2018 label, the FDA removed
  the following warning: “[cjo-administration of a corticosteroid suppresses
  adrenocorticotropic hormone (ACTH) drive, resulting in the reduction in the
  incidence and severity of these adverse reactions.” (2T42 1:13-19).
        71. Section 14 of the label highlights some of the clinical studies that
  were completed and demonstrated efficacy. (2T415:20-22). This section
  specifies that “[t]he efficacy and safety of ZYTIGA with prednisone was
  established in three randomized, placebo-controlled, international clinical
  studies.” (PDX 406, at 21; 2T4l8:1-4).




                                           22
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2324
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   286
                                                                                23928



           I. Defendants’ Labels
        72. Each defendant has filed an ANDA seeking approval to market a
  generic form of ZYTIGA®, i.e., abiraterone acetate tablets. (DE 502, at 91,
  ¶65). The FDA requires that a drug manufacturer, when filing for such an
  application, to prepare a side-by-side comparison of its proposed labels to the
  brand name labels. (2T398:10-13). Typically, a proposed generic’s drug label is
  substantively the same as the approved branded drug’s label. (3T393:10-l3).
        73. Defendants’ proposed ANDA product labels recite the same mCRPC
  indication as the ZYTIGA® label, except that defendants’ labels substitute
  “abiraterone acetate” for “ZYTIGA.” (2T396:18-21, 407:22-24; 3T541:2-24; JTX
  8011 (Amerigen’s proposed label); VEX 359 (Amneal proposed label); VEX 367
  (DRL); VEX 372 (Mylan); VEX 383 (Teva); VEX 393 (West-Ward/Hikman); VEX
  397 (Wockhardt)).
        74. The proposed Indications and Usage sections of defendants’ labels
  entail that they wish to market abiraterone plus prednisone for the treatment
  of mCRPC only. (2T408:3-5). The defendants’ proposed labels do not contain
  the mCSPC indication that was added to the ZYTIGA® label in its 2018 version.
  (2T396:22-397: 1).
        75. The Dosage and Administration sections of defendants’ labels all
  recommend administering 1000mg/day of abiraterone acetate, and 10mg/day
  of prednisone. (DE 502, at 4,   ¶   73).
        76. Amerigen’s, Mylan’s, and West-Ward/Hikman’s Dosing and
 Administration sections are identical to the ZYTIGA® pre-2018 labels insofar
  as they state that the “recommended dosage” is 1,000 milligrams of abiraterone
  acetate tablets administered orally once daily in combination with 10
  milligrams of prednisone administered orally twice daily. (2T413: 18-23; JTX
  8011; PDX 393).
        77. Amneal’s, DRL’s, Teva’s, and Wockhardt’s proposed Dosage and
 Administration sections, like the ZYTIGA® 2018 label, state the same




                                             23
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2425
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   287
                                                                                23929



  l000mg/ 10mg “recommended dosage,” while adding the words “for mCRPC.”
  (2T4 13:23-414:3).
        78. The defendants’ labels that are based on the ZYTIGA® 2015 label still
  contain the warning, dropped from the ZYTIQA® 2018 label, that “[c]o
  administration of a corticosteroid suppresses adrenocorticotropic hormone
  (ACTH) drive, resulting in the reduction in the incidence and severity of these
  adverse reactions.” (2T422: 16-23). The FDA has already instructed Teva to
  remove this language from its label. (2T424:20-2l).
           J. ZYTIGA Marketing
        79. The FDA requires pharmaceutical companies to submit marketing
  materials. (2T483:8-10). The materials do not have to be approved in advance,
  but they cannot mischaracterize a drug’s indication. (2T483:23-484: 1). Several
  of ZYTIGA®’s marketing documents discuss the role of prednisone.
        80. In a marketing document related to the 2011 indication (i.e., prior to
  the removal of the warning language related to the “[cjo-administration of a
  corticosteroid”) the role of prednisone was described as reducing “the incidence
  and severity of mineralocorticoid-related adverse reactions” with ZYTIGA®.
  (DTX 1260; 2T484:7-23).
        81. A ZYTIGA® brochure dedicated to explaining the role of prednisone
  also notes that prednisone “reduces the incidence and severity of
  mineralocorticoid-related adverse reactions associated with ZYTIGA.” (DTX
  1276; 2T488:8-22).
        82. A third marketing document explaining the role of prednisone
  explains that prednisone lessens the system’s response to a net cortisol deficit
  due to abiraterone. (2T489:7-12; DTX 1276).
        83. Other ZYTIGA® marketing materials, however, promote ZYTIGA® in
  combination with prednisone solely as a means to treat prostate cancer. (PDX
  424 (stating that “ZYTIGA plus prednisone achieved a statistically significant
  median overall survival difference”); PDT 447 (stating that “ZYTIGA plus



                                         24
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2526
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   288
                                                                                23930



  prednisone significantly increased median radiographic progression for
  survival”)).
     II.       CONCLUSIONS OF LAW
           The Hatch-Waxman Act strikes a balance between two competing policy
  interests: “(1) inducing pioneering research and development of new drugs and
  (2) enabling competitors to bring low-cost, generic copies of those drugs to
  market.” AndrxPhanns., Inc. v. Biovail Corp., 276 F.3d 1368, 1370-7 1 (Fed. Cir.
  2002). A brand name drug manufacturer seeking FDA approval must submit
  an NDA that includes, among other things, a statement of the drug’s
  components, proposed labeling describing the uses for which the drug may be
  marketed, and scientific data showing that the drug is safe and effective. 21
  U.S.C.   §   355(b)(l); Caraco Pharm. Labs., Ltd. v. Novo NordiskA/S, 566 U.S.
  399, 404, 132 S. Ct. 1670, 1676 (2012).
           The Hatch-Waxman Act streamlines the FDA approval process for generic
  manufacturers, who can “bring their products to market without submitting all
  of the extensive drug and clinical data ordinarily required of an NDA under 21
  U.S.C.   §   355(b)(1).” TakedaPharm. U.S.A., Inc. z’. W-WardPharm. Corp., 785
  F.3d 625, 629 (Fed. Cir. 2015). A generic drug applicant seeking approval to
  market may file either an ANDA or “505(b)(2) application.” 21 U.S.C.            §
  355(b)(2),    U).   An ANDA allows generic drug applicants seeking approval “to rely
  on the safety and efficacy information for an approved drug listed in the
  Approved Drug Products with Therapeutic Equivalence Evaluations, or the
  ‘Orange Book.” Takeda, 785 F.3d at 629.
           After consulting the Orange Book, a generic company filing an ANDA is
  required to assure “the FDA that its proposed generic drug will not infringe the
  brand’s patents.” Caraco Phann. Labs., 566 U.S. at 406. To achieve this, a
  generic manufacturer can file a “paragraph IV certification,” which states that a
  listed patent “is invalid or will not be infringed by the manufacture, use, or sale
  of the [generic] drug.” 21 U.S.C.     §   355(j)(2)(A)(vii)(IV). The Act treats such a
  filing as an act of infringement, providing the brand with a right to sue


                                                25
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2627
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   289
                                                                                23931



  immediately. See 35 U.S.C.    § 27l(e)(2)(A). Assuming the brand does so, the
  FDA may not approve the ANDA until thirty months pass, or until the court
  finds the patent invalid or not infringed. See 21 U.S.C.    § 355W(5)(B)(iii).
        Once invalidity is asserted in a paragraph IV certification, the ANDA
  applicant takes on the burden of establishing it. In re Cyclobenzeprine
  Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1078
  (Fed. Cir. 2012). A patent and each of its claims are presumed to be valid, even
  where those claims may be dependent upon other invalid claims in the patent.
  35 U.S.C.   § 282(a). A party may rebut this presumption of validity only by clear
  and convincing evidence. Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1260
  (Fed. Cir. 2012) (citing 35 U.S.C.   § 282; Microsoft Corp. v. i4i Ltd. P’ship, 564
  U.S. 91, 131 5. Ct. 2238, 2245 (2011)).
        Once non-infringement is asserted in a paragraph IV certification, the
  patentee takes on the burden of establishing infringement by a preponderance
  of the evidence. See SmithKline Diagnostics, Inc. v. Helena Labs. Corp., 859 F.2d
  878, 889 (Fed. Cir. 1988); Kegel Co., Inc. v. AMF Bowling, Inc., 127 F.3d 1420,
  1425 (Fed. Cir. 1997). To prove infringement, the patentee must show that it is
  more likely than not that the proposed ANDA product would, if commercially
  marketed, meet the claim limitations of the patent-in-suit. See Adams
  Respiratory Therapeutics, Inc. a Pethgo Co., 616 F.3d 1283, 1287 (Fed. Cir.
  2010); Abbott Labs. a TorPharm, Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002).
        Plaintiffs allege two kinds of infringement: “induced” and “contributory.”
  See 35 U.S.C.   § 27 1(b), (c). Defendants assert the defense of patent invalidity,
  based on lack of a sufficient written description and obviousness.
        I discuss the validity issues first, in section II.A. In subsection II.A. 1, I
  conclude that the ‘438 patent contains an adequate description. In subsection
  II.A.2, I hold that the ‘438 patent is invalid for obviousness. In section 11.3, I
  consider in the alternative whether, if the patent were valid, defendants’
  activities would infringe. In subsection 11.3.1, I hold that the defendants’ labels




                                            26
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2728
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   290
                                                                                23932



  would result in induced infringement. In subsection 11.3.2, I hold that there
  would be contributory infringement.
            A. Validity
         As a defense to infringement, defendants assert that the ‘438 patent is
  invalid for lack of a written description and for obviousness. Although asserted
  as a defense, the issue of patent validity is most profitably discussed in
  advance of the infringement contentions. The defendants prevailed on those
  invalidity contentions in three inter partes review proceedings (“IPR”) before the
  PTAB. The parties state that the PTAB decisions, dated January 17, 2018, are
  subject to a pending motion for reconsideration. (DTX 1562 (Mylan decision);
  see also DE 393 (Amerigen and Wockhardt decisions).)’3




         Defendants do not seek to estop the plaintiffs’ litigation of the validity issues
  that they lost before the PTAB. Rather, the plaintiffs seek to estop defendants from
  asserting the invalidity of the patent, an issue on which the defendants prevailed
  before the PEAS. That argument was raised in limine and previously rejected by this
  Court. (1T25:24-28:12). I consider (a) the purpose of the statute and (b) the meaning of
  the term “final.”
         The relevant estoppel provision, 35 U.S.C. § 315(e)(2), concededly maybe read
  in the manner that plaintiffs propose. The manifest statutory intent, however, is to
  prevent abuse of inter partes proceedings, for example through the withholding of
  grounds and presentation of serial challenges. As I stated on the record, § 315(e)(2) is
  “designed to prevent parties from using multiple, possibly inconsistent and wasteful
  means of attacking a patent   .   . I get it that a party to an IPR has to assert all of its
                                        .   .



  invalidity contentions or risk losing the opportunity to do so.”
          I do not accept, however, that Congress intended to require a party to stand
  mute in court because it previously prevailed on the same issue before the PEAS. The
  result would be a decision reached without consideration of legally relevant facts and
  issues. And if these Court proceedings overtook review of the PTAB decision, this
  Court could find itself in the position of being required to enter an injunction against
  infringement based on a patent already found invalid. See lT25:5—8 (“THE COURT:
     Let’s just say hypothetically that there was prior art squarely on point.   . You’re
                                                                                     .   .



  saying that having lost in an inter pafles proceeding, you   could  come  here and
  prevail? MR. TRELA: We could prevail until the inter partes proceeding runs its
  course.”)
         The case law contains no deep analysis of the issue, but it appears to reflect the


         [fn. 13 cont’d on following page]

                                                27
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2829
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   291
                                                                                23933




  [fn. 13 continued]
  concept that only unsuccessful or unsubmitted arguments are subsequently barred.
  See Milwaukee Elec. Tool Corp. u. Snap-On Inc., 271 F. Supp. 3d 990, 1027 (E.D. Wis.
  2017) (Section 315(e) (2) prohibits an unsuccessftullPR petitioner from asserting in the
  district court “that the claim is invalid on any ground that the petitioner raised or
  reasonably could have raised during that inter partes review.”)(emphasis added);
  Depomed Inc. v. Purdue Phanna LP, 2014 WL 3729349, at *5 (D.N.J. July 25, 2014)
  (Bongiovanni, M.J.). On October 30, 2018, I expanded on this discussion on the record
  in connection with plaintiffs motion for a stay pending appeal.
          In connection with the plaintiffs motion for a stay pending appeal, I further
  discussed on the record the issue of finality. For convenience, I summarize my
  reasoning here. The issue is whether the PTAB’s decision, which is subject to a
  pending motion for reconsideration, is “final” for purposes of 3 15(e). I conclude that
  it is not, and for this reason, too, my consideration of validity issues is not estopped. I
  think finality, for these purposes, should track the concept as it is used in the closely
  related context of exhaustion and appealability. “The parties to an appeal to the Board
  may not appeal to the U.S. Court of Appeals for the Federal Circuit under § 1.983 of
  this title lAppeal to the United States Court of Appeals for the Federal Circuit in inter
  partes reexamination] until all parties’ rights to request rehearing have been
  exhausted, at which time the decision of the Board is final and appealable by any
  party to the appeal to the Board.” 37 C.F.R. § 41.81 (emphasis added). See 37 C.F.R.
  90.3(b)(1) (deadline to appeal runs from PTAB’s action on request for rehearing).
           A contrary view of finality would lead to the same conundrum identified above—
  i.e., the possibility of issuance of a mandatory injunction based on a PTAB decision
  treated by the plaintiff as “final,” but only for purposes of § 315(e) estoppel (because
  the plaintiff itself sought reconsideration).
         I observe that these are issues which will tend to arise in the interim when the
  PTAB and court proceedings are not synchronized. All matters in dispute are likely to
  converge before the Federal Circuit when my decision is appealed and the VPAB IPR
  decision becomes ripe for review. In the meantime, my goal has been to hear all claims
  and compile the fullest possible record on the matters submitted to me for decision.




                                             2 7a
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page2930
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   292
                                                                                23934




                        1.      Written Description
        Defendants allege that the asserted claims in the ‘438 patent do not meet
  the written-description requirement of 35 U.S.C.       § 112. 1 disagree.
        In pertinent part, 35 U.S.C.      § 112 provides:
        The specification shall contain a written description of the
        invention and of the manner and process of making and using it,
        in such full, clear, concise and exact terms as to enable any person
        skilled in the art to which it pertains, or with which it is most
        nearly connected, to make and use the same, and shall set forth
        the best mode contemplated by the inventor of carrying out his Lor
        her] invention.
  “The purpose of this provision is to ensure that the scope of the right to
  exclude, as set forth in the claims, does not overreach the scope of the
  [inventionj as described in the patent specification.” Reiffin    i.’.   Microsoft Corp.,
  214 F.3d 1342, 1345 (Fed. Cir. 2010); see also Abh Vie Deutschland GmbH &
  Co., KG   ii.   Janssen Biotech, Inc., 759 F.3d 1285, 1298 (Fed. Cir. 2014). “[T]he
  test requires an objective inquiry into the four corners of the specification from
  the perspective of a person of ordinary skill in the art. Based on that inquiry,
  the specification must describe an invention understandable to that skilled
  artisan and show that the inventor actually invented the invention claimed.”
  Ariad Phann., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).
        To begin with, the ‘438 patent clearly sets forth the metes and bounds of
  the invention. It teaches the administration of a specified dosage of two
  specified drugs for the treatment of a specified condition in a specified, narrow
  class of patients, i.e., those suffering from mCRPC. Not even minimal
  adjustment or experimentation is suggested; a skilled practitioner (assuming
  regulatory approval) would need little if any additional instruction to practice
  the method.




                                              28
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3031
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   293
                                                                                23935



        In defendants’ view, however, the specification is inadequate because it
  fails to disclose test results showing that prednisone itself provides an anti
 cancer benefit. Nor, they say, does it provide sufficient information to permit a
  POSA to understand that both agents, abiraterone and prednisone, “treat”
  prostate cancer. (DEr. at 68; Def. Response at 38). These challenges fit only
  awkwardly within a contention that the method is not described so that a
  practitioner could practice it. Nevertheless, I address them.
        First, I find that the specification in the ‘438 patent sufficiently identifies
  prednisone as an anti-cancer agent for purposes of the 35 U.S.C.                 § 122
  written-description requirement. As stated in my Markman opinion, that is
  what “treatment,” as used here, means. The specification is directed to the
  administration of abiraterone acetate with “at least one additional therapeutic
  agent, such as an anti-cancer agent or a steroid.” (JTX 8000). The specification
  defines “anti-cancer agent” as “any therapeutic agent that directly or indirectly
  kills cancer cells or directly or indirectly prohibits, stops or reduces the
  proliferation of cancer cells.” (Id. at 4). The ‘438 patent provides a list of anti
  cancer agents, including mitoxantrone, paclitaxel, docetaxel, leuprolide,
  goserelin, triptorelin, seocalcitol, bicalutamide, and flutamide. (Id. at 3). It
  further identities additional “anti-cancer” agents as “hormone ablation agents,
  anti-androgen agents, differentiating agents,    .   .   .   antibiotic agents   .   .   .   and anti
  androgens.” (Id. at 7). Thus, an antibiotic agent is defined as an anti-cancer
  agent, and prednisone is explicitly identified as an antibiotic agent. (Id. at 9).
        Second, the specification provides a list of steroids, including
  hydrocortisone, prednisone, and dexamethasone. (Id. at 3, 10). In discussing
  the administration of steroids, the specification provides that the “amount of
  the steroid administered to a mammal having cancer is an amount that is
  sufficient to treat the cancer whether administered alone or in combination
  with a 17a-hydroxylase/C17,2o-lyase inhibitor.” (Id. at 10). Thus, whether
  identified as either an “anti-cancer agent” or a “steroid,” prednisone is
  sufficiently identified in the specification as an agent that “treats” cancer.


                                            29
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3132
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   294
                                                                                23936



         To this extent, the patent drafter is privileged to act as his or her own
  lexicographer. “The specification acts as a dictionary when it expressly defines
  terms used in the claims or when it defines terms by implication.” Novartis
  Corp. v. Teua Phanns. USA, Inc., 565 F.Supp.2d 595, 604 (D.N.J. 2008) (quoting
  Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).
         Taking the patent’s own definitions of terms as my guide, I find that the
  written description is adequate.
                    2.      Obviousness
         Defendants allege that the combination therapy claimed in the ‘438
  patent would already have been obvious to a person of ordinary skill in the art
  (“POSA”) under 35 U.S.C.    §   103. The burden here, as in other validity
  challenges, is proof by clear and convincing evidence. See p. 26, supra, and
  cases cited. The parties agree that August 25, 2006 is the priority date for the
  prior art analysis. Defendants assert that, as of that date, a POSA familiar with
  the prior art would have been motivated to combine abiraterone acetate with
  prednisone for three reasons: (1) for its anti-cancer effects; (2) to mitigate
  abiraterone’s side effects; or (3) for prednisone’s palliative properties. (DBr. at
  33).
         A patent claim is invalid as “obvious” where the “differences between the
  claimed invention and the prior art are such that the claimed invention as a
  whole would have been obvious before the effective filing date of the claimed
  invention to a person having ordinary skill in the art to which the claimed
  invention pertains.” 35 U.S.C.    §   103. “[O]bviousness cannot be avoided simply
  by a showing of some degree of unpredictability in the art so long as there was
  a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348,
  1364 (Fed. Cir. 2007) (citing In re Gorkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)
  (“Although [the inventorj declared that it cannot be predicted how any
  candidate will work in a detergent composition, but that it must be tested, this
  does not overcome [the prior art’s] teaching that hydrated zeolites will work.”)).




                                             30
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3233
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   295
                                                                                23937



        Four factors guide the obviousness inquiry under          §    103: (1) the scope
  and content of the prior art; (2) the differences between the prior art and the
  claims at issue; (3) the level of ordinary skill in the field of the invention; and
  (4) objective considerations such as commercial success, long felt need, and the
  failure of others to develop the invention. KSR Int’l Co. v. Teleflex Inc., 550 U.s.
  398, 406, 127 S. Ct. 1727 (2007) (quoting Graham v. John Deere Co., 383 U.S.
  1, 17-18, 86 S. Ct. 684 (1966)). The evidence at trial focused on factors 1, 2,
  and 4, the prior-art and objective-considerations factors.’4



  14     The parties make short work of factor 3, the level of skill possessed by a POSA.
  Under either side’s analysis, that level of skill is quite high. A POSA would be a
  physician specializing in medical oncology or urology with significant practical
  experience and with access to individuals with expertise in endocrinology,
  biochemistry, pharmacology, or other related fields of science.
         In determining the level of ordinary skill in the an, the following factors may be
  considered: “(1) the educational level of the inventor; (2) type of problems encountered
  in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations
  are made; (5) sophistication of the technology; and (6) educational level of active
  workers in the field.” EnvtL Designs, Inc. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir.
   1983) (citing Orthopedic Equip. Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d
   1376, 1382 (Fed. Cir. 1983)), ced. denied, 464 U.S. 1043, 104 S. Ct. 709, 79 L. Ed. 2d
   173 (1984).
         Defendants offered the following definition of a POSA:
         Physician specializing in medical oncology or urology, having an M.D.
         and/or Ph.D. in pharmacology, biochemistn’, or related discipline.
         Significant practical experience (e.g., 5-6 years’ worth) in medical
         oncology or urology could substitute for an advanced degree. It is
         understood that the POSA would have access to individuals having
         expertise in pharmacology, biochemistry, endocrinology, enzvmology,
         and/or molecular biology, and would collaborate with them as necessary.
  (DTX 2400). Plaintiffs offered the following definition of a POSA:
         A person of ordinary skill would be a physician specializing in urology or
         medical oncology who has significant practical experience in the
         treatment of patients with prostate cancer. Such a person would’ve
         worked in a team or setting that includes access to one or more
         individuals who have expertise in endocrinology, biochemistry,
         pharmacology and/or molecular biology, or related field of science, and
         who has experience in prostate cancer treatments or androgen synthesis
         and action.
  (3T537:4-l2).

                                              31
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3334
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   296
                                                                                23938



        Principles specifically governing the application of those factors to a
  combination patent, especially a combination-therapy patent, are as follows.
        The novelty of a combination therapy in relation to prior art may consist
  in the idea of putting two known elements together. The POSA’s motivation to
  combine prior art teachings to achieve the “claimed invention does not have to
  be found explicitly in the prior art references sought to be combined, but rather
  may be found in any number of sources, including common knowledge, the
  prior art as a whole, or the nature of the problem itself.” Pfizer, 480 F.3d at
  1362 (internal quotation and citation omitted). Accord Dystar Textilfarben
  GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006) (stating that
  motivation to modif prior art to arrive at claimed invention “may be found in
  any number of sources, including common knowledge, the prior art as a whole,
  or the nature of the problem itself.”) Thus the mix of information available to a
  POSA must be considered.
        Relevance, however, has its limits. There must be “a nexus between the
  claimed invention and the [objective indicia].” In reAffinity Labs of Tex., LLC,
  856 F.3d 883, 901 (Fed. Cir. 2017) (quoting Onnco Corp. z.’. Align Tech., Inc.,
  463 F.3d 1299, 1312 (Fed. Cir. 2006)). The evidence, moreover, “must be
  reasonably commensurate with the scope of the claims.” In re Huai-Hung Kao,
  639 F.3d 1057, 1068 (Fed. Cir. 2011). To determine whether the necessary
  nexus exists, “[o]ur cases require consideration of whether ‘the marketed
  product embodies the claimed features.” ClassCo, Inc. v. Apple, Inc., 838 F.3d
  1214, 1222 (Fed. Cir. 2016) (quoting Brown & Williamson Tobacco Corp. v.
  Philip Morris   ma,   229 F.3d 1120, 1130 (Fed. Cir. 2000)); see also Pro-Mold &
  Tool Co. v. Great Lakes Plastics, Inc., 75 F.3d 1568, 1573 (Fed. Cir. 1996)
  (noting that whether requisite nexus exists is a question of fact).
        In reviewing all these factors, courts use an approach that is not
  formulaic, but “expansive,” “flexible,” or “functional.” KSR, 550 U.S. at 415; see


        The two sides’ experts agreed that the discrepancies between their definitions
  would not affect their opinions.

                                            32
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3435
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   297
                                                                                23939



  alsoAlza Corp. v. My/an Labs., Inc., 464 F.3d 1286, 1291 (2006) (“There is
 flexibility in our obviousness jurisprudence because a motivation may be found
  implicitly in the prior art. We do not have a rigid test that requires an actual
  teaching to combine.”). In describing this flexible approach, the Supreme Court
 noted that, although “[a] factfinder should be aware, of course, of the distortion
 caused by hindsight bias” in evaluating obviousness, the proper approach
  must allow for “recourse to common sense.” KSR, 550 U.S. at 421 (citing
  Graham, 383 U.S. at 36 (warning against “temptation to read into the prior art
  the teachings of the invention in issue” and instructing courts to “guard
  against slipping into use of hindsight”)).
        The crux of defendants’ argument is that the prior art would have
  motivated a POSA to combine abiraterone with prednisone with a reasonable
  expectation of success. One component of the defendants’ obviousness
  argument is that the anti-cancer role of prednisone in actual “treatment” of
  mCRPC could have been anticipated. A second component of the defendants’
  argument, however, is that the role of prednisone in palliation or reducing side
  effects would also have motivated a POSA to combine it with abiraterone.
  Implicit in that second component is the idea that the motivation to combine
  therapies need not have been entirely congruent with the patented idea as
  conceived by the inventor. See KSR, 550 U.S. at 420 (stating that it is error to
  look “only to the problem the patentee was tiying to solve”); In re Kahn, 441
  F.3d 977, 990 (Fed. Cir. 2006) (“IT]he skilled artisan need not be motivated to
  combine [the prior art] for the same reason contemplated by [the inventor]”
  (quoting In re Beattie, 974 F.2d 130g, 1312 (Fed. Cir. 1992) (“[TIhe law does not
  require that the references be combined for the reasons contemplated by the
  inventor.”)). Thus defendants rely in part on these other effects of prednisone
  because those effects lent a separate impetus to the administration of
  abiraterone and prednisone in combination.
        The argument can be pushed too far; the proverbial blind pig must at
  least have been searching for an acorn. The case law does not suggest that


                                           33
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3536
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   298
                                                                                23940



  obviousness must be found because an inventor, ignorant of the relevant
  science and considering an entirely different problem, could have stumbled on
  the patented method. This case, however, is close to the other end of the
  spectrum.
        The combination therapy, it is true, is patented as a “treatment.” But
  even prednisone’s effects as a palliative and a side-effect minimizer would
  furnish a powerful motivation to combine it with abiraterone. And the idea for
  such a combination, even if initially motivated only by those two effects, would
  have gotten the POSA to the same place. That road led straight to the practice
  of the patented method: the target condition would be prostate cancer; the
  target population would be the subset of patients who had mCRPC; the dosage
  would be 1000mg of abiraterone and 10mg of prednisone daily; the object
  would be to slow the spread of the disease by hormone deprivation; the clinical
  results would be the same, and would be measured by prolongation of life (or,
  in the interim, by proxy metrics such as reduction of PSA levels). In short, the
  anticipated combination therapy—irrespective of what was in the POSA’s mind
  as to the exact mechanism—would have looked precisely the same. So
  understood, this begins to look less like serendipity and more like inevitability.
        I first review the prior art evidence as to abiraterone, prednisone, and
  combination therapy (subsections a, b, & c). I then review the secondary
  considerations evidence (subsection d). Finally, I state my overall conclusions
  as to obviousness (subsection e).
                         a. Prior art: abiraterone
        Barrie l994,’ a published study involving mice, disclosed that
  ketoconazole is a non-selective inhibitor that was used as a treatment for
  hormone-dependent prostate cancer. As a result, efforts were then being
  undertaken to discover a more potent and selective inhibitor. (DTX 1062, at 1).
  In that regard, Barrie 194 concluded that abiraterone was “worthy of further



  IS    Full citations and abbreviations for the prior art are at Section IF, supra.

                                            34
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3637
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   299
                                                                                23941



  study” as a potential agent “for the treatment of hormone-dependent prostate
  cancer.” (7T1563:7-9; DTX 1062, at 5).
        Potter 1995 explained that abiraterone is a “strong candidate for further
  development as a potential drug for the treatment of prostatic carcinoma in
  humans.” (JTX 8037, at 7; 7T1563:10-13). Abiraterone was also noted as an
  inhibitor of both the hydroxylase and the lyase function of the CYP17 enzyme.
  (JTX 8037, at 6; 6T1316:6-16; see PDX 7.5, chart attached to opinion). A few
  years later, Jarman 1998 indicated that abiraterone had been selected for
  clinical evaluation based on animal testing: “its marked reduction of circulating
  testosterone levels in the male rat and mouse and of androgen-dependent
  organ weights in the mouse.” (DTX 1085, at 5375).
        The first human trial of abiraterone, reported in O’Donnell 2004, began
  in 1997. (lTlO9:12-110:1, 209:11-13; DTX 1129). The Institute of Cancer
  Research tested abiraterone in a Phase I clinical trial. (lT205:24-206:6). No
  patient was given a glucocorticoid during testing. O’Donnell did, however,
  discuss co-administration of a glucocorticoid with abiraterone. (lT214:9; DTX
  1129; see mfra at 43).
        The O’Donnell 2004 trial comprised of multiple parts. (1T211:3-5). In the
  first portion of the trial, a population of castrate made patients received a single
  dose of abiraterone, at varying dosage levels, and were monitored for the
  following ten days. (1T2 11:15-20; DTX 1129, at 2319). All patients in this
  portion of the study experienced a reduction in testosterone levels below
  castrate levels. (1T2 14:14-16). The second portion of the trial administered a
  single dose of abiraterone, at various dosages, in non-castrate males. (1T212:5-
  7; DTX 1129, at 2319). Testosterone levels were reduced there as well, but not
  to below-castrate levels. (1T215:4-5). In the third and final portion of the study,
  non-castrate males were given a single dose of 500 milligrams of abiraterone
  every day for twelve days. (1T212:8-18, -21). Testosterone suppression was not
  sustained in that non-castrate portion of the study. (1T214:20-21).
        The O’Donnell 2004 triad determined that abiraterone was safe.
  (1T2 14:11). But because of the failure to attain sustained testosterone
                                           35
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3738
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   300
                                                                                23942



  suppression in non-castrate patients, the results suggested that abiraterone
  was suitable as a second-line (i.e., post-castration) treatment. (1T216:12-19;
  DTX 1129, at 2317 (“The enhanced testosterone suppression achieved in
  castrate men merits further clinical study as a second-line hormonal treatment
  for prostate cancer.”)). Specifically, O’Donnell 2004 found that testosterone
  levels would be suppressed below castrate levels by a daily dose of abiraterone
  in the amount of 800 milligrams. (DTX 1129, at 2317; see also Garnick 2006
  (DTX 1157, at 9 19-20 (recognizing that abiraterone “shows potential in the
  treatment of cancer,” and “has demonstrated [an] ability to selectively inhibit
  the target enzyme, resulting in inhibition of testosterone production in both the
  adrenals and the testes”))). After a series of rejections, the O’Donnell results
  were eventually published in the British Journal of Cancer, four years after the
  close of the underlying study. (1T208:2, 222:6-227:17, 239:19-240:1).
           O’Donnell 2004 specifically compares ketoconazole to abiraterone. (DTX
  1129, at 2318). O’Donnell notes that”[i]n addition to ketoconazole,
  aminoglutethimide and abiraterone, other compounds designed to inhibit
  general androgen production have been developed and show promise.” (DTX
  1129, at 2321). In addressing ketoconazole, O’Donnell 2004 observes that it is
  an “unselective” inhibitor, that it has an antitumor effect (measured by clinical
  benefit as well as reduction in PSA), and that a more “selective” (i.e., CYP-17)
  inhibitor, abiraterone, could be used as a second-line agent. (DTX 1129, at
  2318).
                          b. Prior art: prednisone
           Tannock 1996 was a palliation study involving patients having refractory
  prostate cancer with pain. They received mitoxantrone, a chemotherapy drug
  (not a CYP17 inhibitor) with prednisone, or else prednisone alone. (7T1609:2-
  12; DTX 1076, at 1756; 8T1742:14-18). Tannock 1996 disclosed that
  prednisone, dosed at 10 milligrams per day, would provide palliation to
  hormone-resistant prostate cancer patients, when used with mitoxantrone.
  (7T1609: 1-15; DTX 1076, at 1756). Defendants’ expert testified that prednisone


                                           36
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3839
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   301
                                                                                23943



 was administered to alleviate the “known effects of mitoxantrone” including
  nausea, vomiting, hair loss, low blood counts, and neuropathy. (ST 1743:2-8).
        Sartor 1998 evaluated the effects of prednisone on PSA levels in patients
 with hormone-refractory prostate cancer. (DTX 1087, at 252). Twenty-nine
  patients were given ten milligrams of prednisone daily. (Id.; 7T1575:5-1l). Of
  those twenty-nine patients, fourteen (48%) achieved a PSA decline of at least
  25%, ten (34%) achieved a PSA decline of at least 50%, and four (14%) achieved
  a PSA decline of at least 75%, measured from baseline. (DTX 1087, at 254).
  Sartor 1998 reported that four patients (14%) had a duration of response
  greater than six months. (Id. at 254; 7T1575:17-1576:2).
        Thus, Sartor 1998 concluded that prednisone could decrease PSA levels.
  (DTX 1087, at 255; DE 393-3 (“Sartor reasonably stands for the proposition
  that administration of prednisone is tolerated and effective in a subset of
  patients, and at the time it was published, indicated some measure of efficacy
  for certain mCRPC patients.”). Sartor 1998 hypothesized that “PSA declines of
  greater than 50% may be useful in predicting a relatively prolonged survival.”
  (Id. at 256).
         Fossa 2001 evaluated 201 patients, all of whom had metastatic disease
  that had progressed after castration. (JTX 8048, at 63). Of those patients, 101
  received prednisone and 100 received flutamide, an antiandrogen. (Id. at 62).
  Of the 101 patients treated with twenty milligrams of prednisone per day,
  twenty-one (20.8%) had a PSA decline of greater than 50%. (7T1578:8-10; JTX
  8048, at 63, 67). There was no difference in median overall survival between
  the two groups of patients, however. (JTX 8048, at 70). Fossa 2001 concluded
  that “[m]onotherapy with low-cost prednisone should be considered as first-
  line, standard hormonal manipulation of HRPC, but the combination with
  tolerable cytotoxic treatment should be explored further.” (SEX 8048, at 70).
         Fakih 2002, a clinical review article that evaluated “the mechanisms
  underlying glucocorticoid antitumor effects in prostate cancer,” concluded that
  “[gjlucocorticoids may exert an antitumor effect on androgen-independent
  prostate cancer by suppression of adrenal androgens. Low-dose glucocorticoids
                                         37
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page3940
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   302
                                                                                23944



  produce negative feedback on the pituitary gland, leading to a decrease in both
  testicular and adrenal androgens.” (DTX 1104, at 553).
        Harris 2002 was a prospective phase II study conducted on twenty-eight
  men with androgen-independent cancer. It evaluated the efficacy and safety of
  administering 200 milligrams of ketoconazole, three times a day, with
  replacement doses of hydrocortisone. (JXT 8053, at 542). Harris 2002 noted
  that “[g]lucocorticoids alone may have antiwmor effects mediated either by
  direct interaction with androgen receptors or by feedback inhibition of the
  hypothalamic-pituitary-adrenal axis.” (Id, at 544).
                        c. Prior art: combination therapy
        The study published in Gerber 1990 evaluated PSA level changes in
  fifteen men with hormone refractory metastatic prostate cancer that were
  treated with a combination of ketoconazole and prednisone. (DTX 1059, at
  1177). The action of ketoconazole is not as focused as that of abiraterone.
  Abiraterone acetate is a selective drug that inhibits CYP17, one enzyme with
  two functions: 17 alpha-hvdroxvlase and 17,20-lyase. (1T123:l3-20;JTX 8072,
  at 3). Ketoconazole is a non-specific inhibitor; it acts on the CYP17 enzyme, but
  also on other points in the pathways of adrenal steroid synthesis. (1T105:2;
  6T1262:10-17, 1326:4-19). Ketoconazole inhibits adrenal steroid synthesis and
  causes adrenal insufficiency. (6T 1276:3-6).
        The patients in the Gerber 1990 study were treated with 600 to 900
  milligrams of ketoconazole daily and five milligrams of prednisone twice per
  day. (DTX 1059, at 1177-78). Of the fifteen patients, twelve (80%) had a
  decrease in PSA levels with a median duration of response of three months.
  (DTX 1059, at 1177). The other three patients had a prolonged response,
  greater than eight months, of decreased PSA levels and improvement in bone
  pain. (DTX 1059, at 1177). Ultimately, Gerber 1990 concluded that “there
  appears to be a small subgroup of patients with progressive prostate cancer
  despite androgen ablation who will benefit from ketoconazole and
  glucocorUcoid treatment.” (DTX 1059, at 1177).


                                          38
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4041
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   303
                                                                                23945



        O’Donnell 2004, discussed in the preceding section, reported promising
  results for abiraterone. It also indicated, however, that the treated patients
  experienced a reduced adrenal reserve. (Id.; see also Attard 2005 (JTX 8072)
  (noting that all six patients in O’Donnell 2004 “had a reduced cortisol response
  to ACTH stimulation on the 11th day after dosing, suggesting reduced
  adrenocortical reserve.”). Researchers speculated that such a deficiency could
  be addressed with a dose of a steroid, either concomitantly or during times of
  stress. (1T220:24, 221:7-22, 244: 12-19, 249:5-9; DTX 1129, at 2317
  (“Adrenocortical suppression may necessitate concomitant administration of
  replacement glucocorticoid.”)). In considering the use of a glucocorticoid,
  O’Donnell 2004 noted that it was “common practice” to administer
  supplementary hydrocortisone with aminoglutethimide and ketoconazole. (DTX
  1129, at 2323).
         O’Donnell 2004 suggested that “further studies with abiraterone acetate
  will be required to ascertain if concomitant therapy with glucocorticoid is
  required on a continuous basis, at times of physiological stress, if patients
  become symptomatic or indeed at all.” (Id.; see also Attard 2005 (JTX 8072, at
  1245) (concluding that safety and efficacy of abiraterone should be undertaken
  where abiraterone was administered daily “to castrate men with advanced
  prostate cancer” and that patients should “be monitored for the development of
  glucocorticoid insufficiency”); Garnick 2006 (DTX 1157, at 9 19-20) (noting that
  abiraterone was under development “as a second-line hormonal therapy for
  prostate cancer for patients who are refractory;” and that administration of 800
  mg/day resulted in “hypersecretion of luteinizing hormone,” which “may
  necessitate concomitant treatment with replacement glucorticoid”).
        In 2004, Dr. de Bono,’6 along with Lara Vidal, published a review article
  titled “Reversing Resistance to Targeted Therapy.” Its subject matter was


  16     Defendants now request that the Court disregard parts of Dr. de Bono’s
  testimony, which they say was not properly disclosed before trial. In particular,
  defendants argue that Dr. de Bono offered surprise expert testimony regarding the
  import of the prior art and clinical trials. Defendants did not raise this particular
                                             39
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4142
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   304
                                                                                23946



  methods of fighting resistance to cancer treatment and thereby maximizing the
  treatment’s anti-tumor effect. (1T1 13:9-225; DTX 1135). It noted that hormone
  therapy was the “mainstay” of treating metastatic prostate cancer. (DTX 1135,
  at 17). Vidal 2004 further observed that circulating low levels of adrenal
  androgens (i.e., those produced by the adrenal glands rather than the testes)
  can result in failure to respond to hormone therapy. It further stated, however,
  that adrenal androgen synthesis can be inhibited by low doses of steroids, or
  through inhibition of key enzymes using either abiraterone or ketoconazole.
  (DTX1 135, at 7-8).
        The authors noted generally that combining drugs could improve
  outcomes. (1Tl22:3-4). For example, chemotherapy drugs had been combined
  to treat lymphoma. (1T122:5-6). Vidal 2004 noted that combination therapies
  entail “major logistical challenge[s]” since they require “more than one industry
  partner”; as a result, researchers were pursuing “less selective agents that can
  hit multiple targets.” (DTX 1135, at 11).
        Finally, Sartor 2006 noted that “[s]econdary hormonal manipulations (i.e,
  ketoconazole, estrogens, glucocorticoids, antiandrogens, and antiandrogen
  withdrawal) have long been used in [hormone refractory prostate cancer], but
  because no study with these agents has demonstrated a survival advantage,
  their potential role is not agreed upon by all.” (VEX 108, at 238).
                         d. Objective considerations
        As to factor 4, objective considerations, plaintiffs raise several arguments
  related to ZYTIGA®’s commercial success, failure of others, skepticism, long-



  objection during trial, but I nevertheless consider it. (See DBr. at 66 (citing 1T98: 12-
  107:7, 113:9-124:16, 130:2-132:12, 136:23-137:7, 142:4-143:15)). The objected-to
  portions of Dr. de Bono’s testimony, while technical, did not exceed the bounds of his
  personal observations and involvement in the development of the clinical trials. Such
  testimony is helpful to the court’s understanding of the trials and was properly
  admitted under Rule 701. Fed. R. Evid. 701. See generally Asplundh Mfg. Div., a Div. of
  Asplundh Tree Expert Co. v. Benton Harbor Eng’g, 57 F.3d 1190, 1193 (3d Cir. 1995)
  (Under Rule 701, even non-experts who possess helpful specialized knowledge may be
  permitted “to testify about technical matters that might have been thought to lie
  within the exclusive province of experts.”).

                                             40
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4243
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   305
                                                                                23947



  felt need, professional approval and industry praise, and unexpected results.
  My assessment of these is mixed at best, and I give them correspondingly less
  weight.
        As of today, ZYTIGA® has achieved substantial sales and marketplace
  success. From April 2011 to the end of 2017, plaintiffs estimate, ZYTIGA®
  generated over $5.7 billion in net sales. (8T1790:17-20). Plaintiffs presented
  evidence that approximately 85% to 95% of ZYTIGA® prescriptions were being
  filled in proximity to a fill of prednisone. (8T1803:14-18).
        During most of that period of ZYTIGA®’s market success there was a
  blocking patent in place. Prior to the ‘438 combination-therapy patent was the
  patent on abiraterone itself. That patent, U.S. Patent No. 5,604,213 (“the ‘213
  patent”), titled “17-Substituted Steroids Useful in Cancer Treatment,” was
  issued February 18, 1997, and expired in December 2016. (PPF at 208). The
  ‘213 patent discusses seventeen steroids and their use in the treatment of
  androgen-dependent and estrogen-dependent disorders. (JTX 8042). The ‘213
  patent specifically discloses abiraterone and suggests a method of using
  abiraterone acetate for the treatment of prostate cancer. (Id.). The ‘213 patent
  compares the inhibition levels of abiraterone with those of ketoconazole, and
  reports that abiraterone achieves a superior reduction of testosterone levels.
  (Id.). It was under the ‘213 patent that BTG granted Cougar Biotechnology an
  exclusive license to develop abiraterone in 2004. (9T2044:21-25).
        Plaintiffs point out that two other CYP17 inhibitors had failed to treat
  advanced prostate cancer (9T1969:24-25); that various pharmaceutical
  companies declined to pursue abiraterone after 1999 (1T229:10-230:17); and
  that the O’Donnell 2004 authors had difficulty getting their results published.
  The anti-cancer effect of abiraterone plus prednisone, then, was unexpected in
  plaintiffs’ opinion. In countering that the argument that ZYTIGA® met a long
  felt need, Defendants note that other treatments, in particular Taxotere and
  Jevtana, had similar survival benefits.




                                            41
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4344
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   306
                                                                                23948



                          e. Obviousness: Discussion and analysis
        By the priority date of August 25, 2006, abiraterone had been identified
  in the art as a treatment for prostate cancer. It was understood that
  abiraterone selectively inhibited the CYP17 enzyme. This was seen as an
  improvement on ketoconazole, a less selective agent that inhibited CYP17, but
  also interfered with other metabolic steps. (See O’Donnell 2004; Barrier 1994).
         Ketoconazole and aminoglutethimide were known treatments.
  (6T1260:22-24, 1276:3-6, 1325: 13-14, 1327:8-15). Both ketoconazole and
  abiraterone were steroid inhibitors, and both inhibited the CYP17 enzyme
  (although, as stated, ketoconazole inhibited others steps as well). (6T1262:7-
  17, 1325:13-1326:19). Barrie 1994 and O’Donnell 2004 both used
  ketoconazole as a starting point for their discussions regarding abiraterone and
  its potential to be a more selective inhibitor.’7 (7T1563:7-9; DTX 1062, at 5;
  DTX 1129, at 2318). Barrie 1994, comparing the inhibition levels of hormone
  production by abiraterone with ketoconazole, concludes that abiraterone was
  more effective than ketoconazole in decreasing testosterone levels. (DTX 1062,
  at 270; see also Jarman 1998 (noting that abiraterone caused “marked
  reduction of circulating testosterone” warranting further clinical evaluations
  (DTX 1085, at 5375)). O’Donnell 2004 specifically notes that abiraterone’s
  ability to sustain testosterone suppression in castrate males, when given in
  500 to 800 milligram doses, suggested that it could be used as a second-line
  treatment.’8 (DTX 1129, at 2317).




  17   The ‘213 patent likewise used ketoconazole as a starting point and relevant
  comparison in its discussion of abiraterone. (JTX 8042).
  18      It is undisputed that publication of the study underlying O’Donnell 2004 was
  delayed, and that companies did not pursue the marketing of abiraterone immediately
  after that publication. I do not give weight, however, to the plaintiffs’ speculation that
  those events resulted from skepticism about abiraterone therapy, a conclusion
  unsupported by any first-hand testimony. (PBr. at 34, 39). Because there are many
  reasons that a company decided not to pursue a particular drug or publish a study, I
  cannot assume plaintiffs’ speculative explanation is the true one.

                                             42
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4445
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   307
                                                                                23949



        From all of this, I conclude that abiraterone had been identified in the
  prior art as a second-line prostate cancer treatment. I also conclude that it was
  regarded as a superior swap for ketoconazole, in that it performed a parallel
  function in a more targeted manner.
        As for prednisone itself, Tannock 1996 suggested that corticosteroids
  provide some level of palliation to cancer patients. Sartor 1998 goes farther,
  and suggests that prednisone can cause reduced PSA levels, a marker of anti
  cancer effect. It further teaches the administration of 20 mg/day of prednisone
  as a monotherapy in patients with mCRPC. Plaintiffs may be correct that
  Sartor 1998 was flawed, in that it was not a prospective study hut a
  retrospective analysis of data, and that it carried a risk of sample bias. A
  reference, however, “is prior art for all that it discloses, and there is no
  requirement that a teaching in the prior art be scientifically- tested       .   .   .   or even
  guarantee success    .   .   .   before providing a reason to combine.” (internal
  citations omitted); Duramed Pharm., Inc. v. Watson Labs., Inc., 413 F. App’x
  289, 294 (Fed. Cir. 2011).
        Sartor 1998 teaches that prednisone monotherapy worked to reduce PSA
  levels in some mCRPC patients, and a POSA would have known that. Whether
  firm or shaky, the Sartor results disclosed to a POSA that prednisone can have
  an anti-cancer effect. That conclusion is supported by three other prior art
  references: Fossa 2001, Fakih 2002, and Harris 2002)°
        Reduced PSA levels, to be sure, do not necessarily correspond to a
  survival benefit. Still, PSA levels are an accepted measure of progression of
  prostate cancer. I am not convinced that PSA levels are so meaningless that
  researchers would have been dissuaded from pursuing prednisone in
  combination therapy.




         The extent to which the biochemical basis for such an effect was understood is
  less clear, however, and hindsight is not the appropriate test. See Findings of Fact ¶
  34, supra (post-priority-date citations).
                                                  43
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4546
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   308
                                                                                23950



        Based on the foregoing, and some additional references (especially
  O’Donnell 2004), I find that there was more than sufficient motivation for a
  POSA to combine abiraterone with prednisone.
        Gerber 1990 suggests that a patient whose PSA levels are increasing can
  be treated with a combination of ketoconazole and a glucocorticoid, which can
  result in a decrease in PSA levels. Gerber 1990 also teaches that the
  combination of ketoconazole and five milligrams a day of prcdnisone, twice
  daily, is safe and effective for treating hormone-refractory advance prostate
  cancer.
        O’Donnell 2004 corroborates that in the clinical use of ketoconazole, it
  was “common practice” to administer supplementary hydrocortisone. It states
  cautiously that “further studies with abiraterone acetate will be required to
  ascertain if concomitant therapy with glucocorticoid is required on a
  continuous basis, at times of physiological stress, if patients become
  symptomatic or indeed at all.” (DTX 1129, at 2323). The prior art went so far as
  to identify specific dosages: between ten and twenty milligrams per day of
  prednisone (Gerber 1990; Tannock 1996; Sartor 1998; Fossa 2001); and 800
  milligrams of abiraterone. (Gerber 1990; O’Donnell 2004; Garnick 2006).
        A POSA would have interpreted ketoconazole’s clinical use as a basis to
  take the next investigative steps with abiraterone. It made sense to replace
  ketoconaiole with abiraterone, as it became clear that abiraterone was a
  superior, more selective inhibitor. Co-administration of 10mg per day of
  prednisone would naturally carry over from the ketoconazole combination
  therapy to the abiraterone combination therapy.
        I believe a POSA would have been concerned about the potential
  reduction in cortisol as a side effect of abiraterone’s inhibition of CYP17.
  Specifically, a POSA would have seen the potential for resulting excess
  mineralocorticoid (aldosterone) and adrenal insufficiency. Plaintiffs’




                                          44
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4647
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   309
                                                                                23951



 reservations about the Synacthen test for adrenal insufficiency20 are, I believe,
 well-taken. They do not, however, outweigh the clear import of O’Donnell 2004.
 O’Donnell 2004 states that “[s}ome impact on adrenal reserve was predic.table
 from the steroid synthesis pathway.” That conclusion is consistent with
 defendants’ expert’s testimony and with the literature relied upon by
 defendants’ expert. (6T1287:3-1292:8; DTX 1096). O’Donnell 2004 suggests
  that a practitioner could address those side effects through coadministration of
 a glucocorticoid. To be sure, the paper appears to be agnostic about whether
  coadministration would (or would always) be necessary. It falls far short,
  however, of concluding that such coadministration is unnecessary or should be
  avoided. See Depuy Spine, Inc. v. Medtronic SofamorDanek, Inc., 567 F.3d
  1314, 1327 (Fed. Cir. 2009) (prior art does not teach away “if it merely
  expresses a general preference for an alternative invention but does not
  criticize, discredit, or otherwise discourage investigation into the invention
  claimed.”). I therefore do not agree, as plaintiffs suggest, that prior art “taught
  away” from the combination therapy. Plaintiffs further suggest that there were
  other options and theories on how to treat mCRPC, and that there were other
  anti-cancer agents, perhaps even more promising ones. Nevertheless, the prior
  art clearly pointed to coadministration of abiraterone with a glucocorticoid.
  See, e.g., In re Fulton, 391 F.3d 1195, 1200 (Fed. Cir. 2004) (“a finding that the
  prior art as a whole suggests the desirability of a particular combination need
  not be supported by a finding that the prior art suggests that the combination
  claimed by the patent applicant is the preferred, or most desirable,
  combination.”); In re Gurley, 27 F.3d 551, 552-53 (Fed. Cir. 1994) (upholding
  obviousness finding where patent was directed to one of two alternative resins
  disclosed in prior art reference, even though reference described claimed resin
  as “inferior.”).




  20     The Synacthen test evaluates adrenal insufficiency based on the measurement
  of serum cortisol before and after an injection of synthetic ACTH. (DTX 1096).
                                           45
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4748
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   310
                                                                                23952



         Nor do I agree that prednisone’s own side effects would have discouraged
  its use. The prior art establishes that, despite side effects, glucocorticoids were
  reasonably well-tolerated. The mere existence of other treatments does not
  suggest that a POSA would employ these alternatives to the exclusion of
  prednisone.
         In short, to the POSA, the prior art would suggest that abiraterone could
  be combined with prednisone with a reasonable probability of success.
        The factor 4 objective considerations presented by plaintiffs do not alter
  my conclusion. See generally Ryko Mfg. Co. z’. Nit-Star, Inc., 950 F.2d 714, 719
  (Fed. Cir. 1991) (holding that district court did not err when it determined that
  secondary considerations did not carry sufficient weight to override
  obviousness determination based on primary considerations).
        As to the commercial success factor, there can be no dispute that
  ZYTIGA® has yielded billions of dollars in sales.2’ “Commercial success is
  relevant because the law presumes an idea would successfully have been
  brought to market sooner, in response to market forces, had the idea been
  obvious to persons skilled in the art.” Merck & Co. v. Teva Pharms. USA, Inc.,
  395 F.3d 1364, 1376 (Fed. Cir. 2005). “Evidence of commercial success             .   .   .   is
  only significant if there is a nexus between the claimed invention and the
  commercial success.” Onnco, 463 F.3d at 13 11-12. “When a patentee can
  demonstrate commercial success, usually shown by significant sales in a
  relevant market, and that the successful product is the invention disclosed and
  claimed in the patent, it is presumed that the commercial success is due to the


  2t     The net sales figures offered by plaintiffs, totaling $5.7 billion for 2011—17, are
  for ZYTIGA® abiraterone acetate tablets alone. They do not correspond precisely to the
  patented invention, i.e., ZYTIGA® plus prednisone. See Merck Sharp & Dohme Corp. v.
  Sandoz Inc., 2015 U.S. Dist. LEXIS 113710, at *118 (D.N.J. Aug. 27, 2015)
  (Commercial success is measured by sales of a “commercial embodiment of the
  claimed compound”); Asyst Techs., Inc. v. Emtrak, Inc., 544 F.3d 1310, 1316 (Fed. Cir.
  2008) (noting that “failure to link that commercial success to the features of [thel
  invention that were not disclosed in [the prior artj undermines the probative force of
  the evidence.”). On that score, plaintiffs offer suggestive though not conclusive
  evidence that approximately 85% to 95% of ZYTIGA® prescriptions were being filled at
  a pharmacy in temporal proximity to a fill of prednisone.
                                             46
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4849
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   311
                                                                                23953



  patented invention.” J.T. Eaton & Co.   i.’.   Atlantic Paste & Glue Co., 106 F.3d
  1563, 1571 (Fed. Cir. 1997). However, “if the feature that creates the
  commercial success was known in the prior art, the success is not pertinent.”
  Onnco, 463 F.3d at 1311-12; see also fT. Eaton, 106 F.3d at 1571 (“[Tjhe
  asserted commercial success of the product must be due to the merits of the
  claimed invention beyond what was readily available in the prior art”); see
  Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) (noting
  that if “commercial success is due to an element in the prior art, no nexus
  exists.”).
         Specifically, “where ‘market entry by others was precluded [due to
  blocking patentsj, the inference of non-obviousness of [the asserted claims],
  from evidence of commercial success, is weak.”’ Galdenna Labs., L.P. v. Tolmar,
  Inc., 737 F.3d 731, 740 (Fed. Cir. 2013) (quoting Merck, 395 F.3d at 1377). “A
  ‘blocking patent’ is an earlier patent that must be licensed in order to practice
  a later patent. This often occurs, for instance, between a pioneer patent and an
  improvement patent.” Prima TekII, L.L.C. v. A-Roo Co., 222 F.3d 1372, 1379 n.2
  (Fed. Cir. 2000). “The existence of such a blocking patent may deter non-
  owners and non-licensees from investing the resources needed to make,
  develop, and market such a later, ‘blocked’ invention, because of the risk of
  infringement liability and associated monetary or injunctive remedies.” Acorda
  Therapeutics Inc u. Apotex Inc., 2011 U.S. Dist. LEXIS 102875, at *61 (D.N.J.
  Sep. 6, 2011), affid, 476 F. App’x 746 (Fed. Cir. 2012); see also id. at *66 (“if all
  other variables are held constant, a blocking patent diminishes possible
  rewards from a non-owner’s or non-licensee’s investment activity aimed at an
  invention whose commercial exploitation would be infringing, therefore
  reducing incentives for innovations in the blocked space by non-owners and
  non-licensees of the blocking patent.”).
         To explain the commercial success of the patented ZYTIGA® combination
  therapy, despite its alleged obviousness, defendants point to the exclusionary
  effect of the earlier ‘213 “blocking patent.” Abiraterone was previously known in


                                             47
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page4950
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   312
                                                                                23954



  the art, and indeed was taught by the ‘213 patent. From 1997 through 2016,
  that patent granted its holder the exclusive right to market abiraterone. See
  Galderma Labs., 737 F.3d at 740 (holding that any inference of non-
  obviousness gleaned from evidence of commercial success is undermined when
  blocking patent precludes others from entering market).
         Janssen contends that the effect of the blocking patent is overstated,
  because they were willing to license the ‘213 patent rights at any time from
  2000 until 2004, when Cougar Biotechnology was granted its exclusive license.
  To be sure, licensing opportunities can “dilute the power of the blocking
  patent” in evaluating commercial success. Accord Therapeutics, 2018 U.S. App.
  LEXIS 25536, at *70. But such licensing efforts appear to have been lackluster.
  Dr. Ian Judson testified that he met with three drug companies on one
  occasion in an effort to partner and license abiraterone. (lT229:23-230:3). Dr.
  Judson pointed to no further attempts to find a licensing partner. (1T229:12-
  14). And starting in 2004, of course, both the blocking patent and the Cougar
  license (which was exclusive) prevented non-owners or licensees from entering
  the market. Between 2004 and 2006, Cougar Biotechnology was the exclusive
  licensee for abiraterone. So although the commercial possibilities might
  otherwise have attracted entrants, Cougar’s exclusive status surely would have
  stifled such interest.
        The existence of a blocking patent 1997 through 2006 (indeed, through
  2016), despite some desultory licensing efforts, would have discouraged entry
  at the very time when the obviousness of combination therapy was manifesting
  itself. See generally Media Techs. Licensing, LLC v. Upper Deck Co., 596 F.3d
  1334, 1339 (Fed. Cir.) (“Even if Media Tech could establish the required nexus,
  a highly successful product alone would not overcome the strong showing of
  obviousness.”), cert. denied, 562 U.S. 894, 131 S. Ct. 305 (2010). And the sales
  of ZYTIGA may not be wholly attributable to the patented combination therapy.
  These are powerful offsetting factors. All in all, however, I must recognize that
  this abiraterone product has enjoyed commercial success.


                                          48
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5051
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   313
                                                                                23955



        I find the market-skepticism factor to be neutral. “Evidence of industry
  skepticism weighs in favor of non-obviousness. If industry participants or
  skilled artisans are skeptical about whether or how a problem could be solved
  or the workability of the claimed solution, it favors non-obviousness.” WBIP,
  LLC v. KohierCo., 829 F.3d 1317, 1335 (Fed. Cir. 2016). Plaintiff advances
  arguments related to the delayed publication of the study results underlying
  O’Donnell 2004, a negative comment received in response to those results, the
  failure to obtain a licensing partner after 1999 and before 2004, the
  uncertainty of Dr. de Bono’s colleagues in proceeding with the extension study,
  and an article from 1999 that discounted hormonal therapies. Much of that
  skepticism seems to be directed to abiraterone itself, rather than the claimed
  combination. And the context is important: as noted above, prior art suggested
  the combination of abiraterone and glucocorticoids to treat prostate-cancer,
  and by 1997 industry researchers had patented abiraterone itself. By then,
  multiple experts had concluded that it was worth pursuing abiraterone as a
  treatment for prostate cancer. See Section II.A.2.a, supra. This skepticism
  factor does not point strongly either way.
        I next address the plaintiffs’ claims that the patented invention
  addressed a long-felt need and had unexpected results. “[L]ong-felt need is
  analyzed as of the date of an articulated identified problem and evidence of
  efforts to solve that problem.” Tat Instruments, Inc. v. U.S. ITC, 988 F.2d 1165,
  1178 (Fed. Cir. 1993). In practical terms, courts “look to the filing date of the
  challenged invention to assess the presence of a long-felt and unmet need.”
  P&G u. Teva Pharms. USA, Inc., 566 F.3d 989, 998 (Fed. Cir. 2009). “Evidence
  of ‘unexpected results’ allows a patent-holder to rebut a prima facie case of
  obviousness by showing that the ‘claimed invention exhibits some superior
  property or advantage that a person of ordinary skill in the relevant art would
  have found surprising or unexpected.”’ Daiichi Sankyo Co., Ltd. u. Mylan Phann.
  Inc., 670 F. Supp. 2d 359, 382 (D.N.J. 2009) (quoting In re Soni, 54 F.3d 746,
  750 (Fed. Cir. 1995), aff’d, 619 F.3d 1346 (Fed. Cir. 2010)). To establish this


                                          49
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5152
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   314
                                                                                23956



  factor, “the claimed properties or results must be different in ‘kind and not
  merely in degree’ from the results of the prior art.” Id. (quoting In re Huang, 100
  F.3d 135, 139 (Fed. Cir. 1996)). That is, in order for the results to be
  “unexpected,” they must be proven to be surprising in relation to the closest
  prior art. Id. (citing In re Baxter Tra venal Labs., 952 F.2d 388, 392 (Fed. Cir.
  1991)).
        Plaintiffs state that the claimed invention was an advance on the prior
  art in that it had less toxicity, was better tolerated, and improved overall
  survival. Defendants point to existing contemporaneous alternatives: Jevtana
  was approved by the FDA in 2010, a year before ZYTIGA® was approved;
  Xtandi was approved in 2012. (7T1626:13-18). Those drugs were FDA-
  approved and available for the treatment of prostate cancer patients. Cf Pfizer
  Inc. v. Teva Phann. United States, Inc., 460 F. Supp. 2d 659, 662 (D.N.J. 2006)
  (noting that failure to obtain FDA approval is “appropriate benchmark in
  evaluating failure of others”). Taxotere (a chemotherapy drug) and Jevtana were
  found to extend overall survival of mCRPC patients by 2.5 months, whereas
  ZYTIGA®-based therapy extended survival by about four months. (7T1622: 17-
  24). That represents a real improvement, but an incremental one. In the
  context of prostate cancer patients with dire prognoses, it cannot be
  discounted. Still, it does not suggest that all other efforts had failed, or that the
  abiraterone/prednisone combination therapy was unexpected “in kind and not
  merely in degree.” Daichi, supra. So, although there is evidence supporting the
  unmet-need or failure-of-others factors, I do not find it to be powerful.
        As for the professional-approval factor, plaintiff points to the 301 and
  302 studies, as well as the post-priority-date Attard 2008 and 2009 references.
  “Appreciation by contemporaries skilled in the field of the invention is a useful
  indicator of whether the invention would have been obvious to such persons at
  the time it was made.” Vulcan Eng’g Co. v. FATA Aluminium, Inc., 278 F.3d
  1366, 1373 (Fed. Cir.), cert. denied, 537 U.S. 814, 123 5. Ct. 81(2002). A court
  may look to “contemporaneous recognition of the achievements of the


                                           50
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5253
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   315
                                                                                23957



  [patented] system, including articles in trade journals” and testimony by those
  skilled in the art that prior to the appearance of the patented technology, it was
  generally believed the system could not be created. Id. This factor weighs
  somewhat in plaintiffs’ favor.
        All in all, however, I conclude that the patented combination here was
  well foreshadowed in peer-reviewed articles. That factor outweighs the others.
  Balancing all of the prior art and the other indicia, I find that the evidence
  favors a conclusion of obviousness. Tokai Corp. a Easton Enters., 632 F.3d
  1358, 1370 (Fed. Cir. 2011) (“However, even assuming the existence of a nexus,
  we see no error in the district court’s determination that Tokai failed to
  establish ‘that any of these secondary’ factors are significant,’   .   .   .   in light of the
  strong showing of prima facie obviousness.”).
        Defendants’ burden of proof to rebut the presumption of validity by clear
  and convincing evidence is met. The ‘438 patent is declared invalid for
  obviousness.
           B. Infringement
        In this section, I assume arguendo that the ‘438 patent is valid and
  consider whether, if valid, it would have been infringed. Plaintiffs assert both
  induced and contributory’ infringement. Both, I find, would be supported by a
  preponderance of the evidence.
                    1.      Induced infringement
        The gist of the induced infringement claim here is that the ANDA label,
  which specifies indications and proper use of the abiraterone/prednisone
  combination therapy, would induce physicians’ direct infringement of the
  method claimed in the ‘438 patent. The label by definition embodies the range
  of uses and indications that are approved by the FDA. Defendants argue that
  because the allegedly infringing use would fall outside the scope of the FDA-
  approved use, the ANDA label does not induce infringement.
        It’s a subtle argument. Both the patent and the label indications,
  followed faithfully, would lead to the same actions, undertaken in the same
  manner and for the same reason: the administration of abiraterone and
                                           51
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5354
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   316
                                                                                23958



  prednisone, in combination, to treat a class of patients who suffer from
  mCRPC, with the goal of slowing the progression of the disease. The
  defendants, however, argue that the 438 patent claims that each component
  (abiraterone, prednisone) has an anti-cancer effect. The FDA, in contrast,
  allegedly approved administration of the prednisone component of the
  combination only for its palliative effect, or to address side effects. Therefore,
  the argument runs, the administration of the combination therapy in
  accordance with the FDA-approved label would not infringe.
        Defendants ask, in effect, that the court look behind the Indications and
  Usage section of the label, which provides for combination therapy and does
  not segregate the contribution of each component. That would require the
  Court to reanalyze the clinical data as if it were a regulatory body, and posit a
  revised Indication which, in defendants’ estimation, would better fit the
  underlying science. I do not sit to reconstruct a theoretical ruling by an ideal
  FDA; in assessing the scope of the FDA approval, I am confined to the actual
  ruling of the actual FDA. In short, this is not an appeal of the FDA’s decision,
  but only an attempt to define its scope.
        “Whoever actively induces infringement of a patent shall be liable as an
  infringer.” 35 U.S.C.   §   27 1(b); see Wamer-Lambert Co. v. Apotex Corp., 316 F.3d
  1348, 1363 (Fed. Cir. 2003). Thus infringement liability falls upon parties who,
  while not directly infringing a patent themselves, induce others to infringe. See
  Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015).
        “A person induces infringement under       §   27 1(b) by actively and knowingly
  aiding and abetting another’s direct infringement.” C.R. Bard, Inc. v. Advanced
  Cardiovascular Sys., Inc., 911 F.2d 670, 675 (Fed. Cir. 1990) (emphasis
  omitted). To succeed on an induced infringement claim, a plaintiff must prove
  that the defendants’ “actions induced infringing acts and that [they] knew or
  should have known [their] actions would induce actual infringement.” Manville
  Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553 (Fed. Cir. 1990).
  However, it is insufficient that defendants merely have “knowledge of the acts


                                             52
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5455
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   317
                                                                                23959



  alleged to constitute infringement.” Id. “[P]roof of actual intent to cause the acts
  which constitute the infringement is a necessary prerequisite to finding active
  inducement.” Hewlett—Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469
  (Fed. Cir. 1990); see ACCO Brands, Inc. v. ABA Locks Mfrs. Co., 501 F.3d 1307,
  1312 (Fed. Cir. 2007). “While proof of intent is necessary, direct evidence is not
  required; rather, circumstantial evidence may suffice.” Water Techs. Corp. v.
  Calco, Ltd., 850 F.2d 660, 668 (Fed. Cir. 1988).
                        a. FDA approval
        The ‘438 patented method, say defendants, requires that each
  component (abiraterone and prednisone) have an anti-cancer effect. The FDA
  however, allegedly approved the prednisone component for its palliative effects
  only, and the proposed ANDA labels reflect that. Thus, according to
  defendants, their ANDAs do not meet the claim limitation of a “therapeutically
  effective amount of prednisone,” La, an amount of prednisone that is, in itself,
  therapeutically effective against prostate cancer.
         How do we know that the FDA did not approve a therapy in which
  prednisone, viewed separately, has an anti-cancer effect? Primarily, defendants
  say, because (1) the underlying clinical trials and data provided to the FDA
  would not permit such a conclusion. Relatedly, defendants cite the following
  evidence: (2) the ZYTIGA® label is vague in its Indications and Usage section as
  to the role of prednisone; (3) plaintiffs’ NDA submissions focused on the
  efficacy of abiraterone, not prednisone, in treating cancer; (4) the FDA approval
  package does not suggest that prednisone was approved for its combination
  effect with abiraterone; and (SJ the FDA-approved marketing materials promote
  prednisone as relieving abiraterone’s side effects.
         “The FDA-approved label for an approved drug indicates whether the
  FDA has approved a particular method of use for that drug.” Bayer Sche ring
  Phanna AG & Bayer HealthCare Phann., Inc. v. Lupin, Ltd., 676 F.3d 1316,
  1322 (Fed. Cir. 2012). Under the Food, Drug, and Cosmetics Act (“FDCA”), new
  pharmaceutical drugs cannot be marketed or sold unless the sponsor of the


                                           53
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5556
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   318
                                                                                23960



 drug demonstrates to the satisfaction of the FDA that the drug is “safe for use
 under the conditions prescribed, recommended or suggested” on the drug’s
 label. 21 U.S.C.  § 355(d). A drug receives FDA approval only for treatment of
  specified conditions, referred to as “indications.” 21 U.S.C. § 352, 355(d).
        FDA regulations provide guidance on how to interpret a label. The
 “Indications and Usage” section of the label must set forth indications that are
  supported by “substantial evidence of effectiveness based on adequate and
 well-controlled studies.” 21 C.F.R.   § 20l.57(c)(2)(iv). The Indications and Usage
  section “must state that the drug is indicated for the treatment, prevention,
  mitigation, cure, or diagnosis of a recognized disease or condition, or of a
  manifestation of a recognized disease or condition, or for the relief of symptoms
  associated with a recognized disease or condition.” 21 C.F.R.   § 201.57(c)(2).
 “Indications or uses must not be implied or suggested in other sections of the
  labeling,” i.e., sections other than the Indications and Usage section. 21 C.F.R.
 § 201.57(c)(2)(iv); cf Wamer-Lambert, 316 F.3d at 1356 (“The FDA does not
  grant across-the-board approval to market a drug. Rather, it grants approval to
  make, use, and sell a drug for a specflc purpose for which that drug has been
  demonstrated to be safe and efficacious.” (emphasis added)).
        The three cases cited by the defendants, Bayer Schering, supra, Warner
  Lambert, supra, and Allergan, Inc. v. Alcon Labs., Inc., 324 F.3d 1322, 1324-25
  (Fed. Cir. 2003), are not precisely on point. To begin with, they involve multiple
 effects of a single drug, rather than a dispute over the allocation of multiple
 effects as between two drugs. I take my lead, however, from those cases’ shared
 reluctance to adopt the mode of analysis of the FDA approval that is employed
 by the defendants here.
        Because Bayer Sche ring is the most pertinent of the three, I give it the
 most extended discussion. There, the defendants sought to market a generic
 form of Yasmin, a branded oral contraceptive. The FDA had granted plaintiffs’
 NDA seeking approval of Yasmin “for oral contraception.” 676 F.3d at 1319.
 The defendants’ ANDAs sought FDA approval to market generic forms of


                                          54
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5657
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   319
                                                                                23961



  Yasmin for the same approved use, “oral contraception.” Id. Defendants filed
  paragraph IV certifications, and the plaintiffs filed suit against the ANDA
  applicants, alleging infringement of a method-of-use patent. That patent’s
  claims recited that the drug “achieves three effects simultaneously: a
  contraceptive (or gestagenic) effect, an anti-androgenic effect     .   .   .   and an anti
  aldosterone effect.” Id. at 1320. Defendants filed a motion for judgment in their
  favor on the pleadings; they would not infringe, they said, because they sought
  to market the generic form of Yasmin “only for oral contraception and not for
  the combination of uses claimed in the    []   patent.” Id. The district court agreed.
  Id.
          On appeal, the plaintiffs acknowledged that both the FDA-approved label
  and the proposed generic labels stated in their Indications and Usage sections
  that the drug was to be used as an “oral contraceptive.” Id. at 1320. The
  “Clinical Pharmacology” section of the label, however, referred to the other two
  effects, i.e., the anti-androgenic and anti-aldosterone effects. Based on that
  language, the plaintiffs argued that the FDA had approved “the use of Yasmin
  to induce those effects” in addition to the contraceptive effect. Id. at 1322,
  1324.
          The Federal Circuit held that, as to this issue, it is the Usages and
  Indications section that does the real work. The court expressly rejected the
  notion that an indication could be implied from another section of the label, an
  approach that would not make regulatory sense. A particular use or indication
  for a drug is FDA-approved only when the safety and efficacy of that use has
  been established. The inclusion of such a use in the label’s Indications and
  Usage section constitutes the necessary “[a]cknowledgement of the safety and
  efficacy of that specific method of use.” Id. at 1324.
          Mention in the Clinical Pharmacology section, the court held, is not the
  same thing at all:
          The reference in the Clinical Pharmacology section of the label to
          the anti-mineralocorticoid and anti-androgenic activity of
          drospirenone is certainly not a direct indication of an appropriate


                                           55
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5758
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   320
                                                                                23962



        use for Yasmin, and even if it could be considered an “implied or
        suggested” indication of an appropriate use, the regulation
        expressly states that such implied or suggested uses do not
        constitute approved uses.
  Id. at 1323.
        The Federal Circuit in Bayer Sd-ic ring discussed extrinsic evidence
  submitted by the plaintiffs, including physicians’ declarations and marketing
  materials. Id. at 1324. These documents, said the plaintiffs, established a
  context that suggested FDA approval of Yasmin as safe and effective not just
  for contraception, but for the claimed combination of three effects. Id. The
  Federal Circuit demurred. This evidence, the Court held, demonstrated that the
  FDA was aware that Yasmin could cause the other two effects, not that the
  FDA had approved the safety and efficacy of the medication for the claimed
  combination of effects. Id. Accordingly, the Court held that the FDA had
  approved Yasmin for use only as an oral contraceptive, and that defendants did
  not commit infringement. The defendants sought to market their drug solely for
  that approved use as a contraceptive, while the patent claimed the trio of uses
  in combination. Id. at 1326.
        Following the lead of Bayer, I will not read an indication into the
  ZYTIGA® label or ANDA labels that is not there. The Indications and Usage
  section is clear that abiraterone and prednisone are to be used in combination
  for the treatment of mCRPC. That indication signifies that these agents are
  FDA-approved in combination to treat cancer. (2T400:16-24).
        Defendants’ FDA expert, Dr. Akhilesh Nagaich, testified persuasively that
  prednisone would not have been identified in the Indications and Usage section
  if its sole approved purpose were the treatment of side effects, and I agree.
  (4T861:21-862:2). I also credit Dr. O’Shea’s testimony, which is consistent with
  the FDA regulations, that if prednisone were approved solely to treat side
  effects of abiraterone, it would probably not appear in the Indications section,
  but only in the label’s dosage and administration section, or the warnings and
  precautions section. (2T401:19-402:1, 405:1-6). It is also likely that if


                                          56
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5859
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   321
                                                                                23963



  prednisone had been approved only to alleviate side effects, the label would
  simply have said so. (2T402:2-3).
        An item’s inclusion in the Indications and Usage section cannot be
  brushed aside; to place it there is a critical regulatory decision. Indeed, as
  noted above, it’s essentially that or nothing; indications not listed in the
  Indications and Usage section cannot be derived by implication from other
  sections of the labeling. 21 C.F.R.    §   201.57(c)(2)(iv) (“Indications or uses must
  not be implied or suggested in other sections of the labeling”); see also Bayer
  Schering, 676 F.3d at 1323—24; Wamer-Lambert, 316 F.3d at 13; Shire LLC v.
  AmnealPharm., LLC, 2014 U.S. Dist. LEXIS 85369, at *18 (D.N.J. June 23,
  2014) (rejecting argument that drug was FDA-approved to treat amphetamine
  abuse based on studies section of label, where the Indications section clearly
  stated that the drug was “indicated for the treatment of Attention Deficit
  Hyperactivity Disorder”), aff’d and reversed on other grounds, 802 F.3d 1301
  (Fed. Cir. 2015).22

  22      I consider with care certain other cases in which courts were considering, inter
  alia, the related but distinct issue of specific intent to induce infringement. See Section
  II.C, infra. With that caveat, I have given some weight to cases that that have rejected
  invitations to infer a drug’s use from sections of the label other than indications and
  usage.
         Thus, in United Therapeutics Corp. u. Sandoz, Inc., No. 12cv1617, 2014 U.S.
  Dist. LEXIS 121573, at *49 (D.N.J. Aug. 29, 2014) Judge Sheridan of this court
  persuasively rejected a plaintiffs argument that an infringing use could be predicated
  on a label warning, as opposed to an indication. The court noted that there is a “rather
  significant difference between a warning and an instruction.” Id. A “warning provides
  information regarding a potential risk,” but stops short of prescribing a specific
  “course of action.” Id. An instruction, on the other hand, specifically directs that a
  particular action, or series of actions be taken. Id. at 49-50 (rejecting inducement
  claim if patentee must engage in “scholarly scavenger hunt” through the label to
  identify statements that may potentially, but not inevitably, impact a prescribing
  physician’s actions).
         To similar effect is Otsuka Pharm. Co., Ltd. v. Torrent Pharm. Ltd., Inc., 99 F.
  Supp. 3d 461, 476, 490-93 (D.N.J. 2015) (Simandle, C.J.) (finding that warning and
  safety information is insufficient to establish inducement of claimed method). See also
  Sanofi v. Glenmark Pharm. Inc., 204 F. Supp. 3d 665, 674 (D. Del. 2016) (finding that
  physician would look to indications and usage section, but that the indications and
  usage section explicitly referred physicians to the clinical studies section, which a
  physician would therefore consider as well), affd, 875 F.3d 636 (Fed. Cir. 2017).

                                               57
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page5960
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   322
                                                                                23964



        Also implicit in Bayer is my refusal to give controlling weight to the other
  evidence introduced by defendants. To be sure, there are indications in the
  record that the FDA was aware of prednisone’s palliative benefits. To be sure,
  underlying NDA submissions emphasize the anti-cancer effect of abiraterone
  rather than that of prednisone. And there there are marketing materials that
  tout the palliative effects of prednisone without mentioning its anti-cancer
  effect. Giving these proofs due latitude, I nevertheless conclude that they do
  not negate what the FDA actually did in its approval of the label’s Indications
  and Uses. See Bayer Sche ring, 676 F.3d at 1323-24 (refusing to imply
  indication from marketing materials, clinical pharmacology section of label at
  issue, and from physician’s declarations). I cannot find that prednisone was
  approved as part of ZYTIGA®’s indication solely for its benefits with respect to
  palliation and side effects.
        Concededly, this Court, like the parties, must wrestle with an irreducible
  level of ambiguity in a combination-therapy approval. As defendants say, the
  Indications and Uses do not, for example, attribute a percentage of efficacy to
  each component; the most that can be said is that the FDA has approved the
  combination as safe and effective. Similarly, defendants attack plaintiffs’ cited
  combination-study clinical trials which, in defendants’ view, are confounded
  and fail to establish the independent contribution of prednisone to the efficacy
  of the combination.
        Again, the fact remains that the FDA did approve the combination-based
  treatment of mCRPC based on a combination study. Perhaps the studies could
 have been better designed. Perhaps the researchers could have found an
 ethical means of definitively isolating the contribution of each component.23



        For similar reasons, I do not give weight to the warning that was omitted from
 the 2018 version of the ZYTIGA® label (“Co-administration of a corticosteroid
 suppresses adrenocorticotropic hormone (ACTH) drive, resulting in the reduction in
 the incidence and severity of these adverse reactions.” (2T42l:13-19)).
 23    Placebo control studies, for example, were discontinued when the combination
 therapy began to show therapeutic benefit. See Section I.E., supra.

                                           58
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6061
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   323
                                                                                23965



  But from arguments that the FDA should not have approved an indication, I
  cannot leap to the conclusion that it did not. That, to me, is an important
  methodological lesson to be drawn from the approach of Bayer.
        I treat defendants’ other two cited cases more briefly. In Wamer-Lambert,
  the branded manufacturer held a patent for a method of “treating
  neurodegenerative diseases” using a drug known as gabapentin. 316 F.3d at
  1351. Its NDA, however, led to approval of gabapentin for use in “adjunctive
  therapy in the treatment of partial seizure with and without secondary
  generalization in adults with epilepsy.” Id. at 1352. Defendant Apotex’s ANDA
  sought to market generic gabapentin for the same indication, i.e., partial
  seizure. Id. The Federal Court affirmed the grant of summary judgment to
  Apotex because the two indications were distinct; partial seizure is not a
  neurodegenerative disease. Id. at 1353.
        Finally, in Allergan, Inc. v. A/con Labs., Inc., 324 F.3d 1322, 1324-25
  (Fed. Cir. 2003), the Federal Circuit held that an ANDA applicant’s labeled
  indication for reducing intraocular pressure would not induce infringement of
  patented methods of “protecting the optic nerve and retina” and “providing
  neural protection.” Because the patent-claimed uses were not approved by the
  FDA, the ANDA applicant could not be held liable for infringement even if the
  proposed drug in fact had those additional protective effects in patients who
  took the drug for the approved purpose. Id. at 1324.
        These three cited cases, Bayer in particular, eschewed the kind of
  searching review of the FDA record and regulatory “do-over” that defendants
  propose. The common feature of these three cases is that, to decide the
  induced-infringement issue, those courts compared the wording of the label to
  the patent claims.24




  24    What may be occurring here is a kind of category mistake. This is not an appeal
  seeking affirmaxice or reversal of an FDA decision. In this context, what is significant
  about an FDA approval is its existence and scope.

                                            59
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6162
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   324
                                                                                23966



        Following that approach, I find that the combination therapy embodied
 in the label meets the claim limitations of the patent. The Indication on the
 ZYTIGA® label is clear: “ZYTIGA is indicated in combination with prednisone
 for the treatment of patients with Metastatic castration-resistant prostate
 cancer (CRPC).” (VEX 406). That language aligns with the language of Claim 1
 of the patent: “A method for the treatment of a prostate cancer in a human
 comprising administering to said human a therapeutically effective amount of
  abiraterone acetate   .   .   .   and a therapeutically effective amount of prednisone.”
  (JTX 8000).
        Although the Indications and Usage section is paramount, I observe that
  the dosing section and the clinical studies section corroborate the reasoning
  above. The 301 study established that the combination of the two drugs has an
  anti-cancer effect. Section 14 of the label, which highlights the clinical studies
  that were completed, states that “[t]he efficacy and safety of ZYTIGA with
 prednisone was established in three randomized, placebo-controlled,
  international clinical studies.” (PDX 406 at 21 (emphasis added); 2T418:1-4).
 The effectiveness seen in the studies is attributed to abiraterone plus
  prednisone, not simply abiraterone. (2T4l8:6-7; 3T588:5-7). The dosing section
  recommends that both drugs be administered in specific doses for the purpose
  of treating mCRPC. In short, it is the combination, and not one drug to the
  exclusion of the other, that was found safe and effective as a treatment for
  mCRPC. The FDA meant what it said when it listed the combination in the
  approved Indications and Uses.
        The ZYTIGA® Indications and Usage section encompasses an FDA-
  approved method, the administration of abiraterone plus prednisone for the
  treatment of mCRPC. That being the patented method, I find that the labels
  encompass infringement.
                            b. Intent to induce infringement
        The next, interrelated question is whether the ANDA defendants’
  proposed abiraterone labels evince a specific intent to encourage physicians to


                                                  60
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6263
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   325
                                                                                23967



  infringe the ‘438 patent. To summarize, the ‘438 patent claims the
  administration of a “therapeutically effective amount of abiraterone acetate”
  and a “therapeutically effective amount of prednisone,” which is defined in
  dependent claims as 1000mg/day of abiraterone and 10mg/day of prednisone,
  to a mCRPC patient. I find that the labels embody an intent to induce a
  physician to do just that.
        Inducement can be established “where there is ‘[e]vidence of active steps
  taken to encourage direct infringement,’ which can in turn be found in
  ‘advertising an infringing use or instructing how to engage in an infringing
  use.”’ Takeda, 785 F.3d at 630—3 1 (quoting Metro—Goidwyn—Mayer Studios Inc.
  v. Grokster, Ltd., 545 U.S. 913, 936, 125 S. Ct. 2764, 162 L.Ed.2d 781 (2005)).
  “[The sale of a product specifically labeled for use in a patented method
  constitutes inducement to infringe that patent, and usually is also contributory
  infringement.” Eli Lilly & Co. v. Actavis Elizabeth LLC, 435 F. App’x 917, 926
  (Fed. Cir. 2011) (citing Astrazeneca LP v. Apotex, Inc., 633 F.3d 1042, 1060
  (Fed. Cir. 2010) (finding intent to induce infringement based on product label
  authorizing patented use, which “would inevitably lead some consumers to
  practice the claimed method”); DSU Med. Corp. v. JMS Co. Ltd., 471 F.3d 1293,
  1305-06 (Fed. Cir. 2006) (en banc in relevant part) (finding liability for induced
  infringement when company “offers a product with the object of promoting its
  use to infringe, as shown by clear expression or other affirmative steps taken to
  foster infringement”)). If relying on instructions, those instructions must evince
  an “intent to encourage infringement.” Vita—Mix Corp. v. Basic Holding, Inc., 581
  F.3d 1317, 1329 (Fed. Cir. 2009). It is not enough that the instructions happen
  to encompass an infringing mode; rather, they must “teach an infringing use
   such that we are willing to infer from those instructions an affirmative intent
  to infringe the patent.” Vita-Mix, 581 F.3d at 1329 n.2; see Toshiba Corp. v.
  Imation Corp., 681 F.3d 1358, 1365 (Fed. Cir. 2012). When proof of intent to
  encourage depends on the label, “[t]he label must encourage, recommend, or
  promote infringement.” Takeda, 785 F.3d at 631 (citations omitted).


                                          61
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6364
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   326
                                                                                23968



        Mind-reading, however, is not required to establish the necessary intent.
  The sale of a product specifically labeled for use via a patented method
  constitutes inducement to infringe that patent. Astrazeneca, 633 F.3d at 1060
  (finding intent to induce infringement based on the product label authorizing
  patented use, which “would inevitably lead some consumers to practice the
  claimed method.”).
        With this framework in mind, the Court analyzes whether the ANDA
  labels bespeak an intent to induce infringement by doctors. Defendants’
  proposed product labels, recall, are substantively identical to the approved
  ZYTIGA® label, except that the chemical name “abiraterone acetate” is
  substituted for the trademark “ZYT1GA.”
        Defendants’ Indications are as follows:
           •   Amerigen’s Indication provides “Abiraterone acetate tablets are a
               GYP 17 inhibitor indicated in combination with prednisone for the
               treatment of patients with metastatic castration-resistant prostate
               cancer[.]” (JTX 8011);
           •   Amneal’s Indication provides “Abiraterone acetate tablets are a
               CYP17 inhibitor indicated in combination with prednisone for the
               treatment of patients with .  metastatic castration-resistant
                                                  .




               prostate cancer (CRPC).” (VEX 359);
           •   DRL’s Indication provides “Abiraterone acetate is a CYP17 inhibitor
               indicated in combination with prednisone for the treatment of
               patients with .  metastatic castration-resistant prostate cancer
                                 .   .



               (CRPC).” (VEX 367);
           •   Mylan’s Indication provides “Ahiraterone acetate tablets are a
               CYP17 inhibitor indicated in combination with prednisone for the
               treatment of patients with    metastatic castration-resistant
                                                  .



               prostate cancer (CRPC).” (VEX 372);
           •   Teva’s Indication provides “Abiraterone acetate tablets are a GYP 17
               inhibitor indicated in combination with prednisone for the
               treatment of patients with .   metastatic castration-resistant
                                              .   .



               prostate cancer (CRPC).” (PTX 383);
           •   West-Ward/Hikman’s Indication provides “Abiraterone acetate
               tablets, USP are a CYP17 inhibitor indicated in combination with
               prednisone for the treatment of patients with .   metastatic
                                                                 .   .



               castration-resistant prostate cancer (CRPC).” (VEX 393); and


                                         62
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6465
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   327
                                                                                23969



              •    Wockhardt’s Indication provides “Abiraterone acetate tablets, USP
                   are a CYP17 inhibitor indicated in combination with prednisone for
                   the treatment of patients with .   metastatic castration-resistant
                                                      .   .



                   prostate cancer (CRPC).” (PTX 397).
 The Indications and Usage section of defendants’ labels, no less than that of
 the ZYTIGA® label itself, clearly express an intent that physicians be
 authorized to prescribe abiraterone plus prednisone for the treatment of
  mCRPC. (2T408:3-5).
        Again, the Indications and Usage section is paramount, but I find
  corroboration elsewhere. The approved “Dosage and Administration” section of
  the 2018 ZYTIGA® label reads, in part: “Recommended Dose for metastatic
  CRPC.   .   .   The recommended dose of ZYTIGA is 1,000 mg (two 500 mg tablets
  or four 250 mg tablets) administered orally once daily in combination with
  prednisone 5 mg administered orally twice daily.” (PTX 406).
        Defendants’ labels all contain Dosage sections that recommend
  administering 1000mg/day of abiraterone acetate, and 10mg/day of
  prednisone. (DE 502, at 94 ¶73). Amneal’s, DRL’s, Teva’s, and Wockhardt’s
  proposed Dosage sections track the wording of ZYTIGA®’s 2018 label.
  (2T4 13:23-3). They state the recommended “recommended dosage for mCRPC.”
  (2T413:25-414:3 (emphasis added)) The other defendants’ labels track the pre
  2018 ZYTIGA® label in that they state the “recommended dosage” but omit the
  words “for mCRPC.” I do not regard the distinction as significant; everyone
  agrees that the relevant target group for the ANDA consists of mCRPC
  patients.25
        The similarities between plaintiffs’ and defendants’ Indications and
  Dosing sections are manifest. Defendants nonetheless contend that this, in



  25     The 2018 ZYTIGA® label, recall, added an indication for mCSPC (i.e., the
  castration-sensitive, as opposed to castration-resistant, form of the disease).
  Presumably the “for mCRPC” language was felt to be necessary for clarity, since the
  label now had more than one indication. I do not believe it alters the substance of the
  label. At any rate, the ANDA parties do not seek to market the drug combination for
  that additional mCSPC indication.

                                             63
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6566
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   328
                                                                                23970



  itself, is not sufficient to establish inducement because the labels do not direct
  doctors to use prednisone to fight cancer, as opposed to addressing
  abiraterone’s side effects. (DBr. at 27). In a similar vein, defendants argue that
  they do not “know” that prednisone has anti-cancer effects. Lacking such
  knowledge, defendants say, they cannot be regarded as intentionally promoting
  such use. (DBr. at 29).
        The intent required here is not the kind of specific intent required by the
  criminal law. In the context of patent infringement litigation involving
  pharmaceuticals, “the sale of a product specifically labeled for use in a
  patented method constitutes inducement to infringe that patent.” Eli Lilly, 435
  F. App’x at 926; see also Astrazeneca, 633 F.3d at 1060 (product label
  authorizing patented use sufficient to establish intent, because it “would
  inevitably lead some consumers to practice the claimed method”);
  GlaxoSmithKline LLC v. Glenmaric Generics Inc., USA, 2015 U.S. Dist. LEXIS
  52525, at *18 (D. Del. Apr. 22, 2015) (“there is no question that statements ‘in
  a package insert that encourage infringing use of a drug product are alone
  sufficient to establish intent to encourage direct infringement’ for purposes of
  an induced infringement claim.” (citation omitted)).
        The key question is whether the label teaches performance of an
  infringing use. These cases make clear that the instructions in the label itself
  are sufficient for finding the requisite specific intent. See In re Depomed Patent
  Litig., 2016 U.S. Dist. LEXIS 166077, at *18182 (finding defendants possessed
  specific intent based on “the instructions in the label itself’ and that
  “[i)nformation outside the label (e.g., a physician’s knowledge) is not sufficient
  to meet the standard.” (citation omitted)); see also Sanofi v. Watson
  Laboratories   ma,   875 F.3d 636, 644-46 (Fed. Cir. 2017) (affirming verdict of
  inducing infringement where label encouraged patient to use drug in manner
  that infringed claims, relying on data of actual usage of drug product as further
  evidence that labeling encouraged infringement, and rejecting contention that




                                            64
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6667
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   329
                                                                                23971



  because drug had substantial noninfringing uses there could not be inducing
  infringement).
        Here, the content of the ANDA labels virtually compels an inference of
  specific intent to encourage the infringing use, and I do draw that
  inference. Claim 1 of the ‘438 patent, the only independent claim, is a method
  of treating prostate cancer by the administration of abiraterone and
  prednisone. (JTX 8000). Dependent claims 2—20 of the ‘438 patent describe
  additional limitations of the method, including the amount of abiraterone
  acetate (1000mg/day) and the amount of prednisone (10mg/day) used, and the
  type of prostate cancer being treated (mCRPC). (Id.). All of the defendants’ label
  Indications promote that exact use. See Bone Care Int’l, L.L.C. v. Roxane Labs.,
  Inc., 2012 U.S. Dist. LEXIS 80450, at *33 (D. Del. June 11, 2012) (finding
  induced infringement where defendants’ proposed labels did not differ from
  plaintiffs labels “in any relevant way.”).
        Defendants cite cases in which intent was not inferred from the label’s
  content, but in those cases the infringing use was no more than an option. In
  none of those cases did the generic defendant successfully interpose an ostrich
  defense to Indication and Dosing sections that directly instructed infringing
  use, as they do here.
        In Shire, for example, the patent claimed a method of administering a
  certain drug orally, with food. 2014 U.S. Dist. LEXIS 85369 at *15. In contrast,
  defendants’ ANDA labels stated that the drug could be taken with or without
  food. Id. Consistent with the label, physicians could, at their option, infringe or
  not infringe. The court held accordingly:
        The problem is that the statement that the medication may be
        taken with or without food cannot be reasonably understood to be
        an instruction to engage in an infringing use. As Defendants
        contend, it is indifferent to which option is selected. At most, it
        may be understood to permit an infringing use, but permission is
        different from encouragement         [TJhe proposed label does not
        contain any instruction to take the medication with food. Plaintiffs
        have failed to raise a material factual dispute over whether the



                                           65
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6768
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   330
                                                                                23972



           proposed label encourages infringement of method claims requiring
           administration with food.
  Id. at *16.
           Similarly, in Acorda, the patent taught that a drug be taken with food.
  2011 U.S. Dist. LEXIS 102875, at *2. The proposed label directed physicians to
  “the pharmacokinetics section of the label for information on the differences
  between the fed and fasted states with capsules and tablets,” and stated that
  physicians should be “thoroughly familiar with the complex effects of food” on
  the drug. Id. at *17. Finding that the labels did not infringe, the court explained
  that none of the label’s statements “direct any action on the part of any
  physician, but merely call attention to the pharmacokinetics section.” Id. In
  addition, the label did not state “a preference of one over the other or a
  direction to use the capsule form in the fed state.” Id. Here, too, the options
  were “with food” or “without food,” and the label did not promote one over the
  other.
           The ANDA defendants’ abiraterone labels are a far cry from that. The only
  way to follow these labels is to administer abiraterone, together with
  prednisone, in specified doses, to a mCRPC patient.26
           I am also unpersuaded by defendants’ argument that doctors will
  prescribe prednisone only for the unpatented purposes of palliation or
  minimizing side effects. First, this hypothetical possibility is contrary to the
  labels’ explicit Indication, i.e., abiraterone plus prednisone for the treatment of
  mCRPC. Second, this argument is best considered as a substantial non-
  infringing use under    § 27 1(c), not as a rebuttal of intent under § 27 1(b).   See
  Sanofi, 875 F.3d at 646 (“a person can be liable for inducing an infringing use
  of a product even if the product has substantial noninfringing uses”) (citing
  Grokster, 545 U.S. at 934-37). Third, courts have found induced infringement

  26     Nor is there persuasive evidence that the defendants took affirmative steps to
  avoid infringing uses, as in Otsuka Phamt., 99 F. Supp. 3d at 485 (‘the fact that.
  Defendants actively and voluntarily removed any reference to the allegedly infringing
  indication, in turn, belies any suggestion that these Defendants acted with the specific
  intention to encourage infringement.”)

                                             66
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6869
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   331
                                                                                23973



 even in situations where a label did not track the patent’s description of an
 underlying medical condition, but instead sought to treat a symptom.
  Infringement was found because the use of the product would entail the
  patented treatment of the underlying condition. See, e.g., L.A. Biomedical
  Research Inst. at Harbor-UCLA Med. Ctr. u. Eli Lilly & Co., 2014 U.S. Dist.
  LEXIS 185431, at *1344 (C.D. Cal. May 12, 2014) (noting that “a once daily
  dosage of [drug] to treat [symptom] in these patients results directly in
  treatment of the underlying [condition] and the performance of the patented
  method.”).
         Proposed labeling that instructs infringing uses is generally sufficient to
  support a finding of intentional inducement. The defendants’ proposed labels
  here would infringe each element of the asserted claim. They teach the reader
  to perform ever-v element of the patented method. With respect to the specific
  intent element, I conclude that the plaintiffs have sufficiently shown that the
  defendants “knew or should have known [their] actions would induce actual
  infringements.” See DSU Med. Corp., 471 F.3d at 1306. All defendants filed
  ANDAs seeking approval to market abiraterone under a label which instructs
  physicians and medical professionals to administer abiraterone plus
  prednisone in accordance with the patented method. This indication is the
  same use set forth in the patent-in-suit, and the labels of the defendants’
  proposed products are the same as the ZYTIGA® labels. See 21 C.F.R.         §
  3 14.94(a)(l)(8)(iv).
         Accordingly, I find that plaintiffs have proven that, assuming the ‘438
  patent is valid, the defendants would intentionally induce infringement if
  permitted to market their ANDA products under the proposed labels.
                      2.    Contributory infringement
         Plaintiffs also claim that abiraterone is a material part of a claimed
  invention, and that defendants are thus liable for contributory infringement
  (again, assuming that the ‘438 patent is valid). The parties give this claim very
  little attention in their briefing, and my finding of induced infringement renders
  it redundant. I therefore address it in abbreviated fashion.
                                           67
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page6970
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   332
                                                                                23974



        Contributory infringement is prohibited by 35 U.S.C.     § 27 1(c):
        Whoever offers to sell or sells within the United States or imports
        into the United States a component of a patented machine,
        manufacture, combination or composition, or a material or
        apparatus for use in practicing a patented process, constituting a
        material part of the invention, knowing the same to be especially
        made or especially adapted for use in infringement of such patent,
        and not a staple article or commodity of commerce suitable for
        substantial noninfringing use, shall be liable as a contributory
        infringer.
  Stated simply, “[a} party is liable for contributory infringement if that party
  sells, or offers to sell, a material or apparatus for use in practicing a patented
  process.” i4i Ltd. P;ship v. Microsoft Corp., 598 F.3d 831, 850-51 (Fed. Cir.
  2010). To establish contributory infringement under this subsection, a patent
  owner must prove the following: “1) that there is direct infringement, 2) that the
  accused infringer had knowledge of the patent, 3) that the component has no
  substantial noninfringing uses, and 4) that the component is a material part of
  the invention.” Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1326, 96 U.S.P.Q.2d
  1742 (Fed. Cir. 2010).
        Defendants concede, at least arguendo, elements 1, 2, and 4.
  The dispute focuses on the third element. Prednisone, say defendants, has a
  substantial non-infringing use as a glucocorticoid replacement. (DBr. at 32).
  “[Djistribution of a component of a patented device will not violate the patent if
  it is suitable for use in other ways.” Grokster, 545 U.S. at 932. “[T]he doctrine
  absolves the equivocal conduct of selling an item with substantial lawful as
  well as unlawful uses.” Id. A non-infringing use is substantial if it is “not
  unusual, far-fetched, illusory, impractical, ‘occasional, aberrant, or
  experimental.” Vita-Mix Corp., 581 F.3d at 1327.
        I find defendants’ argument unpersuasive for several reasons. First,
  every administration of prednisone as a glucocorticoid replacement to treat
  mCRPC would factually duplicate the patented method. The noninfringing
  “use,” then, is not so easily separated from the infringing one. This is not like
  using a patented anvil to moor a boat. The distinction between infringement


                                           68
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page7071
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   333
                                                                                23975



  and noninfringement seems to turn, not on any external fact, but on the
  subjective mental processes of the prescribing physician.
        Defendants’ reliance on Wamer-Lamben is therefore misplaced; that case
  involved an off-label use to treat a separate condition. As noted above, the
  patented method of treating neurodegenerative diseases was distinct from the
  FDA approval of the drug for “treatment of partial seizure” (which is not itself a
  neurogenerative disease). 316 F.3d at 1352. The court explained that “it defies
  common sense to expect that Apotex will actively promote the sale of its
  approved gabapentin, in contravention of FDA regulations, for a use that (a)
  might infringe Warner-Lambert’s patent and (b) constitutes such a small
  fraction of total sales.” Id. at 1365.
        There, gabapentin was not approved by the FDA for the patented use in
  relation to a particular medical condition. Here, by contrast, the label-indicated
  use is the patented combination use. The prednisone does not know why it was
  administered, and its pharmacological effect when administered to a mCRPC
  patient with abiraterone will be the same, irrespective of any mental
  reservation by the physician. Cf L.A. Biomedical Research Inst., 2014 U.S. Dist.
  LEXIS 185431, at *1314 (noting that “a once daily dosage of [drug] to treat [a
  symptom] in these patients results directly in treatment of the underlying
  [condition] and the performance of the patented method.”).
        Defendants argue in the alternative that Section 5.2 of their ANDA labels,
  the Warnings and Precautions Section, encourages abiraterone monotherapy.
  (DPF. at 63, ¶244). I look to the Indications. Abiraterone monotherapy is an off-
  label use, and there is no evidence in the record that this proposed off-label
  use is or would be “substantial.”    q   Acorda Therapeutics, 2011 WL 4074116 at
  **14, ig (finding substantial non-infringing use where evidence showed that
  75% of the sales of the product were for non-infringing use). If anything, the
  Warning section discourages such off-label use by suggests that withdrawing
  the use of prednisone from the combination therapy can have detrimental
  effects on a patient.


                                             69
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page7172
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   334
                                                                                23976



           I therefore find that contributory infringement is present here as well.
     HI.      CONCLUSION
           The 438 patent is invalid for obviousness, but contains an adequate
  written description. The plaintiffs have established by a preponderance of the
  evidence that if the patent were valid, defendants’ activities would constitute
  induced infringement and contributory infringement.
  Dated:     As amended October 31, 2018


                                                    k-j*
                                                 KEVIN MCNULTY
                                                 United States District Judge




                                            70
Case2:15-cv-05909-KM-JBC
Case 2:19-cv-12107-KM-ESK Document
                           Document571
                                    30-2 Filed
                                           Filed 02/12/19 Page
                                               10/31/18    Page7273
                                                                  ofof
                                                                     7273 PageID:
                                                                        PageID:   335
                                                                                23977
                                                                                        Lflj
                                  U,                                                    N
                                 0                                                      ‘Mc
                                 C
                                  a                                                     0
                                  0)                                                    0
                                 4-i
                                 U,

                                  ‘V
                                  C
                                 ‘C

                                  UI
                                  0)
                                  4-a
                                  ‘V
                                 -D
                                  0)
    C                  -o         2
                                  I
                       C
   .2
   4-.
             ?-
             U
                  •0
                  •    t
                       C
                                  0)
                                 4-a
                                  C

                                  UI
                                  I
                                  0     UI

   3         —    C
                       a-
                       ai
                            C
                            a-
                                  U,
                                  I
                                  D
                                  U
                                        0)
                                        E



                                 aa
                  ci
                            -o    0)    N
                  2          c    a     C
                  toE       m

   .E             liii
    C)
   .?
   4-.
    U
    C)
   t4
    I
   C)
   4-.
   CD
   4-.
   C)
   U
                                                                          I
                                                                           0)
                                                                           C
                                                                           0
   C)                                                                     -o
                                                                           0)
                                                                           C
   C                                                                       0)

   0                                                         —             0
                                                                           I—
                                                                          -C
   I                                                                       C

   C)
   4-.
   CD
    I-                                            0)

   3                                              U,
                                                  ‘V



   cC
